

Exhibit 10.4
 


 


 
UNION COMMUNITY BANCORP
 


 
EMPLOYEE STOCK OWNERSHIP PLAN AND
 


 
TRUST AGREEMENT
 


 
(EFFECTIVE JANUARY 1, 1997)
 


--------------------------------------------------------------------------------



UNION COMMUNITY BANCORP
 
EMPLOYEE STOCK OWNERSHIP PLAN AND
 
TRUST AGREEMENT
 
(EFFECTIVE JANUARY 1, 1997)
 


 
TABLE OF CONTENTS
 


 

     
Page
       
ARTICLE I
 
DEFINITIONS
-1-
 
Section 1.1
Accrued Company Contributions Benefit
-1-
 
Section 1.2
Act
-1-
 
Section 1.3
Anniversary Date
-1-
 
Section 1.4
Annual Addition
-1-
 
Section 1.5
Bank
-1-
 
Section 1.6
Beneficiary
-2-
 
Section 1.7
Code
-2-
 
Section 1.8
Committee
-2-
 
Section 1.9
Company
-2-
 
Section 1.10
Company Contributions Account
-2-
 
Section 1.11
Compensation
-2-
 
Section 1.12
Date of Employment
-3-
 
Section 1.13
Date of Separation
-3-
 
Section 1.14
Deferred Retirement
-3-
 
Section 1.15
Deferred Retirement Date
-3-
 
Section 1.16
Defined Benefit Fraction
-3-
 
Section 1.17
Defined Contribution Fraction
-3-
 
Section 1.18
Effective Date
-4-
 
Section 1.19
Employee
-4-
 
Section 1.20
Exempt Loan
-4-
 
Section 1.21
Fund
-4-
 
Section 1.22
Highly Compensated Employee
-4-
 
Section 1.23
Holding Company
-5-
 
Section 1.24
Hour of Service
-5-
 
Section 1.25
Leave of Absence
-6-
 
Section 1.26
Normal Retirement
-6-
 
Section 1.27
Normal Retirement Date
-6-
 
Section 1.28
One Year Service Break
-6-
 
Section 1.29
Participant
-6-
 
Section 1.30
Period of Separation
-6-
 
Section 1.31
Period of Service
-6-


--------------------------------------------------------------------------------






 
Section 1.32
Period of Severance
-7-
 
Section 1.33
Plan
-7-
 
Section 1.34
Plan Year
-7-
 
Section 1.35
Re-employed Individual
-8-
 
Section 1.36
Section 415 Compensation
-8-
 
Section 1.37
Stock
-9-
 
Section 1.38
Top Paid Group
-9-
 
Section 1.39
Total Disability
-10-
 
Section 1.40
Trust
-10-
 
Section 1.41
Trustee
-10-
 
Section 1.42
Valuation Date
-10-
 
Section 1.43
Year of Service
-10-
       
ARTICLE II
 
ELIGIBILITY AND PARTICIPATION
-11-
 
Section 2.1
Eligibility
-11-
 
Section 2.2
Entry Dates
-11-
 
Section 2.3
Certification by Company
-11-
 
Section 2.4
Deferred Retirement
-11-
       
ARTICLE III
 
COMPANY CONTRIBUTIONS
-12-
 
Section 3.1
Company Contributions
-12-
 
Section 3.2
Form of Contributions
-12-
 
Section 3.3
Holding by Trustee
-12-
 
Section 3.4
Expenses
-12-
 
Section 3.5
No Company Liability for Benefits
-12-
 
Section 3.6
No Rollover Contributions
-12-
       
ARTICLE IV
 
ALLOCATION TO PARTICIPANTS’ ACCOUNTS
-13-
 
Section 4.1
Company Contributions Accounts
-13-
 
Section 4.2
Allocation of Company Contributions
-13-
 
Section 4.3
Limitations on Annual Additions
-13-
   
Clause (a). Basic Limitations
-13-
   
Clause (b). Participation in Other Plans
-14-
 
Section 4.4
Effective Date of Allocations
-14-
 
Section 4.5
Cash Dividends
-14-
 
Section 4.6
Allocation of Forfeitures
-14-
 
Section 4.7
Special Allocation Rules
-15-
 
Section 4.8
Rehire after Military Service
-16-
       
ARTICLE V
 
VALUATIONS AND ADJUSTMENTS
-16-
 
Section 5.1
Valuation of Fund
-16-
   
Clause (a). Valuations
-16-


--------------------------------------------------------------------------------






   
Clause (b). Frequency
-16-
   
Clause (c). Records
-17-
 
Section 5.2
Adjustments
-17-
 
Section 5.3
Amount of Adjustments
-17-
 
Section 5.4
Effective Date of Adjustments
-17-
 
Section 5.5
Notice to Participants
-18-
       
ARTICLE VI
 
BENEFITS
-18-
Part A
 
Retirement Benefits
-18-
 
Section 6.1
Retirement
-18-
Part B
 
Termination Benefits
-18-
 
Section 6.2
Effect of Termination
-18-
 
Section 6.3
Vesting
-18-
 
Section 6.4
Payment
-19-
Part C
 
Death Benefits
-19-
 
Section 6.5
Benefits upon Death
-20-
 
Section 6.6
Beneficiaries
-20-
 
Section 6.7
Lack of Beneficiaries
-20-
 
Section 6.8
Termination or Retirement prior to Death
-20-
Part D
 
General
-20-
 
Section 6.9
Date of Distribution
-20-
 
Section 6.10
Form of Distribution
-21-
 
Section 6.11
Liability
-21-
 
Section 6.12
Right of First Refusal
-22-
 
Section 6.13
Put Options
-22-
 
Section 6.14
Eligible Rollover Distributions
-23-
       
ARTICLE VII
 
ADMINISTRATIVE COMMITTEE
-23-
 
Section 7.1
Establishment
-23-
 
Section 7.2
Duties
-24-
 
Section 7.3
Actions
-24-
 
Section 7.4
Disqualification
-24-
 
Section 7.5
Powers
-24-
 
Section 7.6
Discrimination Prohibited
-24-
 
Section 7.7
Statements and Forms
-25-
 
Section 7.8
Liability
-25-
 
Section 7.9
Determination of Right to Benefits
-25-
 
Section 7.10
Investment Directions
-25-
 
Section 7.11
Voting Powers
-25-
       
ARTICLE VIII
 
THE TRUSTEE
-26-
 
Section 8.1
Assets Held in Trust
-26-
 
Section 8.2
Investments
-26-
 
Section 8.3
Directions of Committee
-26-


--------------------------------------------------------------------------------






 
Section 8.4
Receipt of Additional Shares
-26-
 
Section 8.5
Delivery of Materials to Committee
-27-
 
Section 8.6
Powers
-27-
 
Section 8.7
Loans to the Trust
-28-
   
Clause (a). Interest
-28-
   
Clause (b). Use of Proceeds
-28-
   
Clause (c). Terms of Exempt Loan
-28-
   
Clause (d). Collateral
-28-
   
Clause (e). Limited Recourse
-29-
   
Clause (f). Repayment
-29-
   
Clause (g). Agreement by Companies
-29-
   
Clause (h). Release of Collateral
-29-
   
Clause (i). Default
-30-
   
Clause (j). Termination of Plan
-30-
 
Section 8.8
Annual Accounting
-30-
 
Section 8.9
Audit
-30-
 
Section 8.10
Uncertainty Concerning Payment of Benefits
-30-
 
Section 8.11
Compensation
-31-
 
Section 8.12
Standard of Care
-31-
 
Section 8.13
Request for Instructions
-31-
 
Section 8.14
Resignation of Trustee
-31-
 
Section 8.15
Vacancies in Trusteeship
-31-
 
Section 8.16
Information to Be Furnished
-32-
 
Section 8.17
Voting Rights of Participants
-32-
 
Section 8.18
Delegation of Authority
-32-
 
Section 8.19
Diversification of Company Contributions Account
-33-
 
Section 8.20
Tender Offer
-33-
       
ARTICLE IX
 
AMENDMENT, TERMINATION AND MERGER
-33-
 
Section 9.1
Amendment
-33-
 
Section 9.2
Termination or Complete Discontinuance of Contributions
-34-
 
Section 9.3
Determination by Internal Revenue Service
-35-
 
Section 9.4
Nonreversion
-35-
 
Section 9.5
Merger
-35-
       
ARTICLE X
 
MISCELLANEOUS
-36-
 
Section 10.1
Creation of Plan Voluntary
-36-
 
Section 10.2
No Employment Contract
-36-
 
Section 10.3
Limitation on Rights Created
-36-
 
Section 10.4
Waiver of Claims
-36-
 
Section 10.5
Spendthrift Provision
-36-
 
Section 10.6
Payment of Benefits to Others
-37-


--------------------------------------------------------------------------------






 
Section 10.7
Payments to Missing Persons
-37-
 
Section 10.8
Severability
-37-
 
Section 10.9
Captions
-37-
 
Section 10.10
Construction
-37-
 
Section 10.11
Counterparts
-37-
 
Section 10.12
Indemnification
-37-
 
Section 10.13
Standards of Interpretation and Administration
-38-
 
Section 10.14
Governing Law
-38-
 
Section 10.15
Successors and Assigns
-38-
 
Section 10.16
Adoption of Plan
-38-
 
Section 10.17
Withdrawal from Plan
-38-
       
ARTICLE XI
 
TEFRA TOP-HEAVY RULES
-38-
 
Section 11.1
Application
-38-
 
Section 11.2
Determination
-38-
 
Section 11.3
Accrued Benefits
-40-
 
Section 11.4
Vesting Provision
-40-
 
Section 11.5
Minimum Contribution
-41-
 
Section 11.6
Code Section 415 Limitations
-42-





 


--------------------------------------------------------------------------------





UNION COMMUNITY BANCORP
EMPLOYEE STOCK OWNERSHIP PLAN AND
TRUST AGREEMENT
(EFFECTIVE JANUARY 1, 1997)
 
ARTICLE I
DEFINITIONS
 
Section 1.1. “Accrued Company Contributions Benefit”  shall mean the balance of
a Participant’s Company Contributions Account as of the last preceding Valuation
Date.
 
Section 1.2. “Act” shall mean the Employee Retirement Income Security Act of
1974, as now in effect or hereafter amended, and shall also include all
regulations promulgated thereunder.
 
Section 1.3. “Anniversary Date” shall mean the last calendar day of any Plan
Year.
 
Section 1.4. “Annual Addition” shall mean, with respect to any Participant for
any Plan Year and with respect to this Plan and to all other qualified defined
contribution plans maintained by a Company, the sum of:
 

 
(a)
Company contributions credited to his Company Contributions Account for that
Plan Year under this Plan;

 

 
(b)
that Participant’s non-deductible contributions;

 

 
(c)
forfeitures; and

 

 
(d)
amounts allocated to an individual medical account as defined in Section
415(1)(2) of the Code which is part of a qualified defined benefit plan
maintained by a Company shall be treated as Annual Additions to a qualified
defined contribution plan, and amounts derived from Company contributions paid
or accrued in taxable years ending after such date which are attributable to
post-retirement medical benefits allocated to the separate account of a key
employee as defined in Section 416 of the Code under a welfare benefit fund as
defined in Section 419(e) of the Code maintained by a Company shall also be
treated as Annual Additions to a qualified defined contribution plan.

 
Annual Additions shall not include any amounts allocated as income to a
Participant’s Company Contributions Account in accordance with Section 8.7(j).
 
Section 1.5. “Bank” means the Union Federal Savings & Loan Association and any
successor thereto.

1

--------------------------------------------------------------------------------



Section 1.6. “Beneficiary” shall mean the person(s) entitled under the
provisions of Section 6.5 to receive benefits after the death of a Participant.
 
Section 1.7. “Code” shall mean the Internal Revenue Code of 1986, as now in
effect or hereafter amended, and shall also include all regulations promulgated
thereunder.
 
Section 1.8. “Committee” shall mean the administrative committee appointed and
acting in accordance with the provisions of Article VII. The Committee shall be
deemed to be the Plan Administrator for purposes of the Act.
 
Section 1.9. “Company” shall mean the Holding Company, the Bank, any Company
which becomes a participating employer pursuant to Section 10.16, and any
successors thereto. Solely for the purpose of:
 

 
(a)
computing an Employee’s Years of Service and Period of Service to determine his
eligibility to participate in and the vesting of his benefits under this Plan;

 

 
(b)
applying the limitations contained in Section 4.3;

 

 
(c)
determining whether this Plan is a Top Heavy Plan under Section 11.2 and, thus,
subject to the provisions of Article XI; and

 

 
(d)
determining whether an Employee terminated his employment with the Companies,

 
“Company” shall also include any entity which, together with a participating
Company, constitutes a member of a controlled group of corporations, a member of
a commonly controlled group of trades or businesses or a member of an affiliated
service group within the meaning of Section 414(b), Section 414(c) or Section
414(m) of the Code or any entity which is required to be aggregated with a
participating Company under Section 414(o) of the Code.
 
Section 1.10. “Company Contributions Account” shall mean the account maintained
for each Participant to which contributions made by the Companies shall be
allocated.
 
Section 1.11. “Compensation” shall mean the total of all amounts paid or payable
in cash by the Companies by reason of services performed by an Employee during
any period, including bonuses, overtime, any other cash payments included on an
Employee’s W-2, amounts deferred by the Employee under any cash or deferred
arrangement maintained by a Company under Section 401(k) of the Code and any
salary reductions elected by the Employee pursuant to a salary reduction plan
maintained by a Company under Section 125 of the Code but excluding, with
respect to any Employee, any other amounts contributed by a Company for or on
account of that Employee under this Plan or under any other employee benefit
plan; provided, however, that Compensation in a Plan Year in excess of one
hundred and fifty thousand ($150,000), as adjusted pursuant to Section
401(a)(17) of the Code, shall be disregarded.

2

--------------------------------------------------------------------------------


 
Section 1.12. “Date of Employment” means any date on which an Employee first
completes an Hour of Service.
 
Section 1.13.“Date of Separation” means the earlier of:
 

 
(a)
the date an Employee’s employment with the Companies terminates by reason of a
quit, discharge, retirement (including disability retirement) or death; or

 

 
(b)
the first anniversary of the first date of a period in which the Employee
remains absent from active employment with the Companies for some reason other
than a quit, discharge, retirement, death, approved leave of absence or military
service.

 
Section 1.14. “Deferred Retirement” shall mean retirement after a Participant’s
Normal Retirement Date in accordance with Section 2.4.
 
Section 1.15. “Deferred Retirement Date” shall mean the first (1st) calendar day
of the month after a Participant’s Normal Retirement Date as of which he retires
or his employment with the Companies is terminated for any reason other than his
death.
 
Section 1.16. “Defined Benefit Fraction” shall mean for a given Plan Year a
fraction:
 

 
(a)
the numerator of which is the projected annual benefit of a Participant under
all qualified defined benefit plans maintained by a Company (determined as of
the Anniversary Date of that Plan Year), and

 

 
(b)
the denominator of which is the lesser of:

 

 
(i)
the product of one and twenty-five one hundredths (1.25) multiplied by ninety
thousand dollars ($90,000), as adjusted pursuant to Section 415(b)(1)(A) and
(d)(1) of the Code, or

 

 
(ii)
the product of one and four tenths (1.4) multiplied by one hundred percent
(100%) of that Participant’s average Section 415 Compensation for his three (3)
consecutive highest paid Years of Service with the Companies.

 
Section 1.17. “Defined Contribution Fraction” shall mean for a given Plan Year a
fraction:
 

 
(a)
the numerator of which is the sum of the Annual Additions to a Participant’s
accounts under all qualified defined contribution plans maintained by a Company
as of the Anniversary Date of that Plan Year, and

 

 
(b)
the denominator of which is the sum of the lesser of the following amounts
determined for that Plan Year and for each prior year of service with the
Companies:

 

3

--------------------------------------------------------------------------------




 
(i)
the product of one and twenty-five one hundredths (1.25) multiplied by the
dollar limit in effect for that Plan Year pursuant to Section 415(c)(1)(A) of
the Code, or

 

 
(ii)
the product of one and four tenths (1.4) multiplied by twenty-five percent (25%)
of that Participant’s Section 415 Compensation for that Plan Year.

 
Section 1.18. “Effective Date” shall mean January 1, 1997; provided, however,
that if prior to March 31, 1998, the Bank shall not have completed its
conversion from mutual to stock form, this Plan shall be null and void and any
shares of Stock and other assets held hereunder shall be returned to the
Companies.
 
Section 1.19. “Employee” shall mean any person employed by a Company, and shall
also include any individual deemed to be a leased employee (as defined below) of
the Companies but only to the extent required by the Code. For purposes of this
Plan, the term “leased employee” means any person (other than an employee of the
recipient) who pursuant to an agreement between the recipient and any other
person (“leasing organization”) has performed services for the recipient (or for
the recipient and related persons determined in accordance with Section
414(n)(6) of the Code) on a substantially full-time basis for a period of at
least one (1) year, and such services are performed under the primary control or
direction of the recipient employer; provided, however, that a leased employee
shall not be considered an employee of the recipient if (a) such employee is
covered by a money purchase pension plan providing a nonintegrated employer
contribution rate of at least ten percent (10%) of Compensation, immediate
participation and full and immediate vesting and (b) leased employees do not
constitute more than twenty percent (20%) of the recipient’s non-highly
compensated workforce. A leased employee within the meaning of Section 414(n)(2)
of the Code shall become a Participant in the Plan based on service as a leased
employee only as provided in provisions of the Plan other than this Section.
Contributions or benefits provided a leased employee by the leasing organization
which are attributable to services performed for the recipient employer shall be
treated as provided by the recipient employer.
 
Section 1.20. “Exempt Loan” shall mean a loan made to this Plan by a party in
interest or disqualified person or a loan to this Plan which is guaranteed by a
party in interest or disqualified person, including a direct loan of cash, a
purchase-money transaction and an assumption of any obligation of this Plan. For
purposes of this definition, a guarantee shall include an unsecured guarantee
and the use of assets of a party in interest or disqualified person as
collateral for a loan even though the use of assets may not constitute a
guarantee under any applicable State laws.
 
Section 1.21. “Fund” shall mean all cash, investments and other properties held
by the Trustee hereunder.
 
Section 1.22. “Highly Compensated Employee” shall include any Employee described
in Section 414(q) of the Code who:
 

4

--------------------------------------------------------------------------------




 
(a)
is a five percent (5%) or more owner (as then defined in Section 416(i)(1) of
the Code) of the Company at any time during that Plan Year or the immediately
preceding Plan Year; or

 

 
(b)
received more than eighty thousand dollars ($80,000), as automatically adjusted
pursuant to Sections 414(q)(1) and 415(d) of the Code without the necessity of
any amendment to the Plan, of Section 415 Compensation from the Company in the
immediately preceding Plan Year and was in the Top Paid Group for that
immediately preceding Plan Year.

 
For purposes of determining whether an Employee is a Highly Compensated Employee
and notwithstanding anything else contained in this Section, the following rules
shall apply:
 

 
(c)
A former Employee shall be treated as a Highly Compensated Employee if he was a
Highly Compensated Employee in the Plan Year during which his employment with
the Company terminated or in any Plan Year during which occurs or commencing
after his fifty-fifth (55th) birthday.

 

 
(d)
Section 415 Compensation shall include any amount which is contributed by the
Company pursuant to a salary reduction agreement and which is not includible in
the gross income of an Employee under Sections 125, 401(k), 402(a)(8),
402(h)(1)(B) and 403(b) of the Code.

 

 
(e)
An Employee shall only be deemed to be a Highly Compensated Employee to the
extent required by the Code.

 
Section 1.23. “Holding Company” shall mean Union Community Bancorp.
 
Section 1.24. “Hour of Service” shall mean:
 

 
(a)
each hour for which an Employee is paid, or entitled to payment, for the
performance of duties for a Company; these hours shall be credited to the
Employee for the computation period or periods in which the duties are
performed; and

 

 
(b)
each hour for which an Employee is paid, or entitled to payment, by a Company on
account of a period of time during which no duties are performed (irrespective
of whether the employment relationship has terminated) due to vacation, holiday,
illness, incapacity (including disability but excluding payments made because of
Total Disability under Section 6.3), layoff, jury duty, military duty or leave
of absence; no more than five hundred and one (501) Hours of Service shall be
credited under this Subsection (b) for any single continuous period (whether or
not such period occurs in a single computation period); hours under this
Subsection (b) shall

 


 

5

--------------------------------------------------------------------------------



be calculated and credited pursuant to Section 2530.200b-2 of the Department of
Labor Regulations which are incorporated herein by this reference; and
 

 
(c)
each hour for which back pay, irrespective of mitigation of damages, is either
awarded or agreed to by a Company; the same Hours of Service shall not be
credited both under Subsection 1.24(a) or Subsection 1.24(b), as the case may
be, and under this Subsection 1.24(c); these hours shall be credited to the
Employee for the computation period or periods to which the award or agreement
pertains, rather than to the computation period in which the award, agreement or
payment is made.

 
Section 1.25. “Leave of Absence” shall mean a leave granted by a Company, in
accordance with rules uniformly applied to all Employees in a non-discriminatory
manner, for reasons of health, public service or other satisfactory reasons.
 
Section 1.26. “Normal Retirement” shall mean retirement on a Participant’s
Normal Retirement Date.
 
Section 1.27. “Normal Retirement Date” shall mean the first (1st) calendar day
of the month immediately following a Participant’s sixty-fifth (65th) birthday.
A Participant’s benefits under this Plan shall be fully vested and
non-forfeitable on and after the date he attains age sixty-five (65), which is
deemed to be the normal retirement age under this Plan, regardless of his Period
of Service and regardless of the vesting schedules in Section 6.3 and in Section
11.4.
 
Section 1.28. “One Year Service Break” shall mean a consecutive twelve (12)
month Period of Severance.
 
Section 1.29. “Participant” shall mean any Employee who has commenced
participation in this Plan pursuant to Section 2.2. Participation in this Plan
shall continue until such time as the Participant has received all of the
benefits to which he is entitled under the terms of this Plan.
 
Section 1.30. “Period of Separation” means, for an Employee, the period of time
commencing with the date such Employee separates from service with the Companies
and ending with the date such Employee resumes his employment with the
Companies.
 
Section 1.31. “Period of Service” means, for an Employee, the period commencing
on the later of the following dates:
 

 
(a)
such Employee’s Date of Employment; or

 

 
(b)
the date on which such Employee’s Employer is required to be aggregated with the
Company under Code Section 414(b), (c), (m) or (o), whichever is applicable,

 



6

--------------------------------------------------------------------------------



and ending on the date a Period of Severance begins, including any Period of
Separation of less than twelve (12) consecutive months; provided, however, that
in the case of any person who terminates his employment with the Employers but
later resumes his employment with the Companies, the Period of Service before
such resumption of employment shall be aggregated only if that person is a
Re-employed Individual.
 
Section 1.32. “Period of Severance” means, for an Employee, the period of time
commencing with the earlier of:
 

 
(a)
the date on which such Employee terminates his employment with the Companies by
reason of quitting, retirement, death or discharge, or

 

 
(b)
the date twelve (12) consecutive months after the date a person remains absent
from service with the Companies (with or without pay) for any reason other than
quitting, retirement, death or discharge,

 
and ending, in the case of an Employee who terminates his employment with the
Companies by reason other than death, with the date such Employee resumes his
employment with the Companies. Solely for purposes of determining whether a One
Year Service Break has occurred for participation and vesting purposes has
occurred, an Employee who is absent from work for maternity or paternity reasons
shall receive credit at least one (1) year. For purposes of this Section 1.32,
an absence from work for maternity and paternity reasons means an absence:
 

 
(c)
by reason of the pregnancy of the Employee,

 

 
(d)
by reason of the birth of a child of the Employee,

 

 
(e)
by reason of the placement of a child with the Employee in connection with the
adoption of that child by the Employee, or

 

 
(f)
for purposes of caring for such a child for the period beginning immediately
following such birth or placement.

 
Section 1.33. “Plan” shall mean the employee stock ownership plan and trust
established pursuant to the provisions of this Agreement, as amended from time
to time, which shall be known as the “Union Community Bancorp Savings Employee
Stock Ownership Plan.” This Plan is intended to be an employee stock ownership
plan under Section 4975(e)(7) of the Code and under Section 407(d)(6) of the
Act.
 
Section 1.34. “Plan Year” shall mean the calendar year. The Plan Year shall also
be the limitation year for purposes of Section 415 of the Code for this Plan and
for all other qualified retirement plans maintained by a Company.
 

7

--------------------------------------------------------------------------------


 
Section 1.35. “Re-employed Individual” shall mean a person who, after having
terminated his employment with the Companies, resumes his employment with the
Companies:
 

 
(a)
with any vested interest in his Company Contributions Account as provided in
Section 6.3 or 11.4, or

 

 
(b)
with no such vested interest but who resumes his employment with the Companies
either:

 

 
(i)
before a One Year Service Break,

 

 
(ii)
after a One Year Service Break but before his latest Period of Severance equals
or exceeds his Period of Service, or

 

 
(iii)
after a One Year Service Break but before the number of his consecutive One Year
Service Breaks equals or exceeds the greater of five (5) or his Period of
Service.

 
Section 1.36. “Section 415 Compensation” shall mean with respect to any Plan
Year and shall:
 

 
(a)
include amounts accrued to a Participant (regardless of whether he was a
Participant during the entire Plan Year and regardless of whether in cash):

 

 
(i)
as wages, salaries, fees for professional services and other amounts received
for personal services actually rendered in the course of his employment with the
Companies including but not limited to commissions, compensation for services on
the basis of a percentage of profits and bonuses;

 

 
(ii)
for purposes of Subsection (a)(i) above, earned income from sources outside the
United States (as defined in Section 911(b) of the Code), whether or not
excludible from gross income under Section 911 of the Code or deductible under
Section 913 of the Code;

 

 
(iii)
amounts described in Sections 104(a)(3), 105(a) and 115(h) of the Code but only
to the extent that these amounts are includible in the gross income of that
Participant; and

 

 
(iv)
amounts paid or reimbursed by the Companies for moving expenses incurred by that
Participant, but only to the extent that these amounts are not deductible by
that Participant under Section 217 of the Code;

 

 
(b)
not include:

 



8

--------------------------------------------------------------------------------




 
(i)
notwithstanding Subsection (a)(i) above, there shall be excluded from Section
415 Compensation amounts contributed to a plan as contributions to a qualified
cash or deferred plan under Section 401(k) of the Code;

 

 
(ii)
other contributions made by a Company to any plan of deferred compensation to
the extent that, before the application of the Section 415 of the Code
limitations to that plan, the contributions are not includible in the gross
income of that Participant for the taxable year in which contributed; in
addition, Company contributions made on behalf of that Participant to a
simplified employee pension plan described in Section 408(k) of the Code shall
not be considered as Section 415 Compensation for the Plan Year in which
contributed; additionally, any distributions from a plan of deferred
compensation shall not be considered as Section 415 Compensation, regardless of
whether such amounts are includible in the gross income of that Participant when
distributed; however, any amounts received by that Participant pursuant to an
unfunded nonqualified plan shall be considered as Section 415 Compensation in
the Plan Year in which such amounts are includible in the gross income of that
Participant; and

 

 
(iii)
other amounts which receive special federal income tax benefits, such as
premiums for group term life insurance (but only to the extent that the premiums
are not includible in the gross income of that Participant);

 
provided, however, that Section 415 Compensation in a Plan Year in excess of one
hundred and fifty thousand ($150,000), as adjusted pursuant to Section
401(a)(17) of the Code, shall be disregarded. Notwithstanding anything in this
Section 1.36 to the contrary, for Plan Years beginning on or after January 1,
1998, Section 415 Compensation shall include any elective deferral (as defined
in Section 402(g) of the Code) and any amount contributed or deferred at the
election of the Participant that is not includible in that Participant’s gross
income by reason of Section 125 or Section 457 of the Code.
 
Section 1.37. “Stock” shall mean any duly-issued shares of common stock of the
Holding Company, without par value, which shares constitute employer securities
under Section 409(1) and Section 4975(e)(8) of the Code.
 
Section 1.38. “Top Paid Group” shall mean the Employees who are in the top
twenty percent (20%) of the Employees of the Company in terms of Section 415
Compensation for such Plan Year; provided, however, that for purposes of
determining the number of Employees to be included in the Top Paid Group, the
following Employees shall be excluded to the extent permitted by Section
414(q)(4) of the Code:
 

 
(a)
Employees who have not completed six (6) months of service with the Group;

 

9

--------------------------------------------------------------------------------




 
(b)
Employees who normally work less than seventeen and one-half (17 1/2) hours per
week or less than six (6) months during a Plan Year;

 

 
(c)
Employees who have not attained age twenty-one (21);

 

 
(d)
except as provided by regulations promulgated under the Code, Employees who are
covered by a collectively bargained agreement; and

 

 
(e)
Employees who are non-resident aliens and who receive no earned income (within
the meaning of Section 911(d)(2) of the Code) from the Company which constitutes
income from sources in the United States (within the meaning of Section
861(a)(3) of the Code).

 
Section 1.39. “Total Disability” shall mean a mental or physical condition
which, in the judgment of the Committee based upon medical reports and other
evidence satisfactory to the Committee, presumably permanently prevents a
Participant from satisfactorily performing his usual duties for his employing
Company or the duties of such other position or job which his employing Company
makes available to that Participant and for which that Participant is qualified
by reason of training, education or experience.
 
Section 1.40. “Trust” shall mean the employee stock ownership trust established
pursuant to the provisions of this Agreement, as amended from time to time,
which shall be known as the “Citizens Bancorp Employee Stock Ownership Trust.”
 
Section 1.41. “Trustee” shall mean Home Federal Savings Bank, and any successors
thereto.
 
Section 1.42. “Valuation Date” shall mean each December 31 and each other date
as of which the Committee shall cause the Trustee to determine the value of the
Trust assets as prescribed in Section 5.1.
 
Section 1.43. “Year of Service” shall mean for purposes of participation the
consecutive twelve (12) month period computed with reference to the date on
which the Employee first (1st) completes an Hour of Service and any Plan Year
beginning after such date during which twelve (12) month period an Employee has
completed at least one thousand (1,000) Hours of Service. Notwithstanding the
foregoing, periods of time during which an Employee or Participant:
 

 
(a)
is on an approved Leave of Absence continuing for a period of not more than two
(2) consecutive years; or

 

 
(b)
is on military leave for training or service, or both, with the Armed Forces of
the United States under any form of law requiring military service; provided,
however, that he shall make application for re-employment by a Company within
ninety (90) calendar days after discharge or release from such Armed Forces or
from

 


 

10

--------------------------------------------------------------------------------



hospitalization continuing after such discharge for a period of not more than
one (1) year;
 
shall also be credited towards his Years of Service and shall not constitute a
Break in Service for purposes of this Plan. A Participant’s Years of Service
shall be calculated taking into account employment before the Effective Date.
 
ARTICLE II
ELIGIBILITY AND PARTICIPATION
 
Section 2.1. Eligibility. Each Employee in the employ of a Company shall become
eligible to participate in this Plan on the date on which he completes one (1)
Year of Service or, if later, on the date on which he attains age twenty-one
(21).
 
Section 2.2. Entry Dates. Each Employee who was eligible to participate under
Section 2.1 on the Effective Date automatically became a Participant in this
Plan as of the Effective Date. Each other Employee shall become a Participant in
this Plan on the first day of January or July coincident with or next following
the first (1st) date on which he meets the eligibility requirements of Section
2.1. A re-employed Employee who has once met the one (1) Year of Service
requirement for eligibility shall become (or, if formerly a Participant, be
reinstated as) a Participant in this Plan on his re-employment date or, if
later, on the first day of January or July coincident with or next following the
date he attains age twenty-one (21).
 
Section 2.3. Certification by Company. Not later than thirty (30) calendar days
after an Employee shall become a Participant in this Plan, his employing Company
shall certify such fact in writing to the Committee, together with such
additional facts regarding such Participant as the Committee may request. Except
as otherwise provided by the Act, each such certification shall be final and
conclusive and the Committee shall be entitled to rely thereon without any
investigation, but it may correct any errors discovered in any such certificate.
 
Section 2.4. Deferred Retirement. A Participant who continues in the employment
of a Company after his Normal Retirement Date shall continue to participate in
this Plan, and contributions shall be allocated to his Company Contributions
Account as otherwise provided in this Plan. Any such Participant who elects
Deferred Retirement shall be entitled to benefits under this Plan payable at his
Deferred Retirement Date in the same manner as if he had retired on his Normal
Retirement Date; provided, however, that the deferral of benefit payments after
a Participant’s Normal Retirement Date shall be permitted only to the extent
authorized by and in compliance with all requirements imposed under Section
2530.203-3 of the Department of Labor Regulations which are incorporated herein
by reference.

11

--------------------------------------------------------------------------------


ARTICLE III
COMPANY CONTRIBUTIONS
 
Section 3.1. Company Contributions. For the initial Plan Year and for each Plan
Year thereafter, the Companies shall make contributions to the Trust in one (1)
or more installments in such amounts as the Board of Directors of the Bank may
determine.
 
If Company contributions are paid to the Trust by reason of a mistake in fact
made in good faith or a mistake made in good faith in determining the
deductibility of such Company contributions for federal income tax purposes
under Section 404 of the Code, such Company contributions may, except as
otherwise provided in Section 8.7, be returned to the Companies by the Trustee
(upon the written direction of the Committee) within one (1) year after the
payment to the Trust or after the date the federal income tax deduction is
denied, whichever is applicable.
 
Section 3.2. Form of Contributions. The Companies’ contributions, if any, for
each Plan Year shall be paid to the Trustee either in cash or in Stock valued at
the fair market value thereof as of the date of the contribution (as determined
consistent with Section 5.1(a)) and within such period as is provided for in
Section 404 of the Code or any other statute of similar import or any rule or
regulations thereunder.
 
Section 3.3. Holding by Trustee. All contributions made by the Companies under
Section 3.1 shall be a part of the Fund and shall be held in trust by the
Trustee until distributed as provided in this Plan.
 
Section 3.4. Expenses. In addition to the contributions to be made under Section
3.1, the Companies shall pay all reasonable expenses incident to the operation
of this Plan; in the event of any failure by the Companies to make such payment,
the same shall be a charge against and paid from the Fund but only to the extent
permitted under the Code and under the Act.
 
Section 3.5. No Company Liability for Benefits. The benefits under this Plan
shall be only such as can be provided by the Fund, and there shall be no
liability or obligation on the part of the Company to make any further
contributions or payments. Except as otherwise provided by the Act, no liability
for the payment of benefits under this Plan shall be imposed upon the Companies
or upon the officers, directors or shareholders of the Companies.
 
Section 3.6. No Rollover Contributions. Rollover contributions (within the
meaning of Section 402(a)(5) of the Code) shall not be permitted nor accepted.

12

--------------------------------------------------------------------------------


ARTICLE IV
ALLOCATION TO PARTICIPANTS’ ACCOUNTS
 
Section 4.1. Company Contributions Accounts. For purposes of allocating the
Company contributions, the Committee shall establish and maintain a separate
Company Contributions Account in the name of each Participant.
 
Section 4.2. Allocation of Company Contributions. Except as provided in Section
4.7, the Company contributions for each Plan Year shall be allocated among the
Company Contributions Accounts of all Employees who were Participants on the
Anniversary Date of that Plan Year or whose employment with the Companies
terminated during that Plan Year because of death, Total Disability or Deferred
or Normal Retirement proportionately in the ratio that the Compensation paid to
such Participant, if any, for that Plan Year or since becoming a Participant in
this Plan if he became a Participant within that Plan Year bears to the
aggregate Compensation paid to all Participants for that Plan Year or since
becoming Participants in this Plan if they became Participants within that Plan
Year. To the extent cash dividends are applied to pay of an Exempt Loan under
Section 4.5 and notwithstanding anything contained herein to the contrary,
Company contributions shall first be applied towards crediting the Participant’s
Company Contributions Account to which the cash dividends would have been
allocated before they are allocated under the preceding provisions of this
Section.
 
Section 4.3. Limitations on Annual Additions.
 
Clause (a). Basic Limitations. Notwithstanding any other provision of this Plan,
the maximum Annual Addition during any Plan Year for any Participant under this
Plan and under any other qualified defined contribution plans maintained by the
Companies shall in no event exceed the lesser of:
 

 
(i)
twenty-five percent (25%) of that Participant’s Section 415 Compensation for
that Plan Year, or

 

 
(ii)
thirty thousand dollars ($30,000), as adjusted pursuant to Section 415 of the
Code; provided, however, that such adjustments shall only apply to the Plan
Years ending on or after the date in which the adjustment was made.

 
Any Company contributions which are applied by the Trustee (not later than the
due date, including extensions, for filing a Company’s federal income tax return
for that Plan Year) to pay interest on an Exempt Loan shall not be included as
Annual Additions under this Section 4.3; provided, however, that the provisions
of this Section shall be applicable only in Plan Years for which not more than
one-third (1/3) of the Company contributions applied to pay principal and
interest on an Exempt Loan are allocated among Highly Compensated Employees. The
Committee may reallocate Company contributions in order to satisfy this special
limitation.
 

13

--------------------------------------------------------------------------------



If due to a reasonable error in estimation of a Participant’s Compensation or
due to the allocation of forfeitures these maximum Annual Additions would be
exceeded as to any Participant, any excess amount shall be used to reduce
Company Contributions for that Participant in the next, and succeeding, Plan
Years. If that Participant was not covered by this Plan at the Anniversary Date
of that Plan Year, such excess shall be reallocated among the Company
Contributions Accounts of the other Participants under Section 4.2 to the
fullest extent possible without exceeding the limitations with respect to any
other Participant for that Plan Year. Any excess amount which cannot be so
allocated to any Participant’s Company Contributions Account by reason of these
limitations shall be allocated under this Section 4.3(a) for the next succeeding
Plan Years (prior to the allocation of Company Contributions for such succeeding
Plan Years).
 
Clause (b). Participation in Other Plans. In any case in which an Employee is a
participant in one (1) or more qualified defined contribution plans and in one
(1) or more qualified defined benefit plans (as these terms are defined in
Section 415(k) of the Code) maintained by a Company and for Plan Year, beginning
before January 1, 2000, the sum of the Defined Benefit Fraction and of the
Defined Contribution Fraction, computed as of the Anniversary Date of that Plan
Year, shall not exceed one (1.0).
 
Section 4.4. Effective Date of Allocations. For all purposes of this Plan,
allocations to the Participants’ Company Contributions Accounts under this
Article shall be deemed to have been made on the Anniversary Date to which they
relate although they may actually be determined at some later date. The fact
that such allocations are made, however, shall not vest in any Participant or in
his spouse or other Beneficiary any right, title or interest in or to any part
of the Fund except at the times, to the extent and on the terms and conditions
specified in this Plan.
 
Section 4.5. Cash Dividends. Any cash dividends received by the Trustee on Stock
allocated to the Company Contributions Accounts of Participants shall be
credited to the applicable Participants’ Company Contributions Accounts unless
the Bank, in its sole discretion, elects to pay the cash dividends directly to
the applicable Participants or directs the Trustee to pay the cash dividends to
the Participants (or, if applicable, their Beneficiaries) within ninety (90)
calendar days of the close of the Plan Year in which the cash dividends were
paid by the Holding Company to the Fund. Notwithstanding anything contained in
this Section to the contrary, the Bank may direct cash dividends, including
dividends on non-allocated shares, be applied to repay an Exempt Loan, but only
to the extent shares of Stock with an aggregate fair market value equal to the
amount of dividends so applied are allocated to the Company Contributions
Accounts of the applicable Participants and to the extent the cash dividends are
deductible under Section 404(k) of the Code.
 
Section 4.6. Allocation of Forfeitures. The Trustee, shall, as soon as
practicable following the Anniversary Date marking the close of each Plan Year,
allocate the forfeitures which have occurred in that Plan Year first to
reinstate any forfeitures of any reemployed Participant under Section 6.2 and
second, if any forfeitures are remaining after the reinstatements described
above are completed, among the Company Contributions Accounts of all Employees
who were or became Participants on the Anniversary Date of that Plan Year or
whose Years of Service terminated during
 

14

--------------------------------------------------------------------------------



that Plan Year because of death, Total Disability or Deferred or Normal
Retirement. The forfeitures shall be allocated among such Accounts in the same
manner provided for under Section 4.2.
 
Section 4.7. Special Allocation Rules. Notwithstanding any other provision in
this Plan to the contrary, no Stock acquired by this Plan in a sale to which
Section 1042 of the Code applies may be allocated directly or indirectly under
this Plan:
 

 
(a)
during the non-allocation period (as such term is defined below), for the
benefit of:

 

 
(i)
any Participant who makes an election under Section 1042(a) of the Code with
respect to Stock sold to this Plan, or

 

 
(ii)
any Participant who is related to the Participant making the election under
Section 1042(a) of the Code or to the deceased Participant (within the meaning
of Section 267(b) of the Code); provided, however, that this Subsection (a)(ii)
shall not apply to any Participant who is a lineal descendent of a Participant
as long as the aggregate amount allocated to the benefit of all such lineal
descendants during the non-allocation period (as such term is defined below)
does not exceed more than five percent (5%) of the Stock (or amounts allocated
in lieu thereof) held by this Plan which are attributable to the sale to this
Plan by any person related to such descendants (within the meaning of Section
267(c)(4)) in a transaction to which Section 1042 of the Code applies,

 
or
 

 
(b)
for the benefit of any Participant who owns (after the application of the
attribution rules contained in Section 318(a) of the Code, but disregarding
Section 318(a)(2)(B)(i) of the Code) more than twenty-five percent (25%) of:

 

 
(i)
any class of the outstanding stock of the Holding Company or of any other
corporation which is a member of a controlled group of corporations (within the
meaning of Section 409(1)(4) of the Code) which includes the Holding Company, or

 

 
(ii)
the total value of any class of outstanding stock of the Holding Company or of
any other corporation which is a member of the controlled group of corporations
(within the meaning of Section 409(1)(4) of the Code) which includes the Holding
Company.

 
For purposes of this Section 4.7, the “non-allocation period” shall mean a
period beginning on the date of the sale of the stock to the Plan and ending on
the later of:
 

15

--------------------------------------------------------------------------------




 
(c)
the date which is ten (10) years after the sale of the Stock to this Plan to
which Section 1042 of the Code applies, or

 

 
(d)
the date of the Plan allocation of Stock attributable to the final payment of
any acquisition indebtedness incurred in connection with a sale of such Stock to
this Plan to which Section 1042 of the Code applies.

 
For purposes of this Section 4.7 a Participant shall be deemed to be a
twenty-five percent (25%) or greater shareholder if such Participant owns more
than twenty-five percent (25%) of the shares at any time during a one (1) year
period ending:
 

 
(e)
on the date of a sale of the Stock to this Plan to which Section 1042 of the
Code applies, or

 

 
(f)
on the date as of which the Stock sold to this Plan through a sale to which
Section 1042 of the Code applies is allocated to Participants.

 
The provisions contained in this Section 4.7 shall be interpreted consistent
with and in accordance with Section 409(n) of the Code.
 
Section 4.8. Rehire after Military Service. The provisions relating to qualified
retirement plans which are set forth in the Uniformed Services Employment and
Reemployment Rights Act of 1994 (“USERRA”) are hereby incorporated into, and
made a part of, this Plan by reference. The Committee shall apply the provisions
of the USERRA with respect to any Participant who is reemployed after completing
covered military service in a manner consistent with the USERRA and all other
applicable law and regulations.
 
ARTICLE V
VALUATIONS AND ADJUSTMENTS
 
Section 5.1. Valuation of Fund.
 
Clause (a). Valuations. The Committee shall provide the Trustee with a written
valuation showing the fair market value of the Stock, upon which valuation the
Trustee may fully rely. For all purposes of this Plan, fair market value shall
be determined by an independent appraiser (as such term is defined in Treasury
Regulations promulgated under Section 170(a)(1) of the Code) unless the Stock is
readily tradeable on an established securities market at the date of valuation.
The Committee shall also direct the Trustee to determine the fair market value
of all other assets of the Fund on each Valuation Date.
 
Clause (b). Frequency. The Fund shall be valued as soon as practical after the
Anniversary Date of each Plan Year and as soon as practical after the removal or
resignation of the Trustee on the basis of fair market values determined as of
the Anniversary Date of the Plan Year
 

16

--------------------------------------------------------------------------------



or as of the effective date of the resignation or removal of the Trustee,
respectively. The Committee may require valuation of the Fund on such other
dates as it may prescribe.
 
Clause (c). Records. Records of valuation of the Fund shall be prepared by the
Trustee in such manner and within such time after each Valuation Date as may be
prescribed in this Section 5.1, and such records shall be filed with the
Committee, including a written statement reflecting the value of the assets and
liabilities of the Fund and the receipts and disbursements of the Fund since the
last previous statement filed with the Committee. As to the fair market value of
Stock, the Trustee shall rely solely upon the most recent valuation furnished by
the Committee as provided in Section 5.1(a). If information necessary to
ascertain the fair market value of the Fund assets other than Stock is not
readily available to the Trustee or if the Trustee is unable in its sole
discretion fairly to determine the fair market value of the other Fund assets,
the Trustee may request the Committee in writing to instruct the Trustee as to
such values to be used for all purposes under this Plan; in such event, the
values as determined by the Committee shall be binding and conclusive, except as
otherwise provided by the Act. If the Committee shall fail or refuse to instruct
the Trustee as to such values within a reasonable time after receipt of the
Trustee’s written request therefor, the Trustee may take such action as it deems
necessary or advisable to ascertain such values. Except for the Trustee’s
negligence, willful misconduct or lack of good faith, upon the expiration of
ninety (90) calendar days from the filing of such records and except as
otherwise provided by the Act, the Trustee shall be forever released and
discharged from all liability and accountability to anyone with respect to the
propriety of its acts or transactions as set forth in such records unless
written objection is filed with the Trustee within the said ninety (90) calendar
day period by the Committee or by the Bank.
 
Section 5.2. Adjustments. As of each Valuation Date the Committee shall cause
the Trustee to allocate to each Participant’s Company Contributions Account, by
credit thereto or deduction therefrom as the case may be, a proportion of the
increase or decrease in the fair market value of the Fund since the last
preceding Effective Date or Valuation Date. Such allocation shall be made in the
proportion that each Participant’s Company Contributions Account on such date
bears to the total of all such Company Contributions Accounts on such date.
 
Section 5.3. Amount of Adjustments. The increase or decrease in the Fund to be
allocated shall be the difference between:
 

 
(a)
the fair market value of the Fund on the last preceding Effective Date or
Valuation Date (excluding any amounts withdrawn from the Fund as of such Date
for the payment of benefits hereunder), and

 

 
(b)
the fair market value of the Fund on the current Valuation Date (including any
amounts to be withdrawn from the Fund as of such Date for the payment of
benefits hereunder).

 

17

--------------------------------------------------------------------------------



 
Section 5.4. Effective Date of Adjustments. For all purposes of this Plan,
allocations to the Participants’ Company Contributions Accounts under this
Article shall be deemed to have been made on the Effective Date or Valuation
Date to which they relate although they may actually be determined at some later
date. The fact that such allocations are made, however, shall not vest in any
Participant or in his spouse or other Beneficiary any right, title or interest
in or to any part of the Fund except at the times, to the extent and on the
terms and conditions specified in this Plan.
 
Section 5.5. Notice to Participants. Promptly after the allocations herein
described shall be completed, the Committee shall advise each Participant in
writing of the fair market value of the Stock and other Fund assets then
credited to his Company Contributions Account.
 
ARTICLE VI
BENEFITS
 
Part A. Retirement Benefits.
 
Section 6.1. Retirement. Each Participant who retires on his Normal Retirement
Date or Deferred Retirement Date shall be entitled to receive the entire balance
credited to his Company Contributions Account as of the Valuation Date
coincidental with or immediately following such Retirement Date plus any Company
contributions to which he is entitled pursuant to Section 4.2 for the Plan Year
in which his Normal Retirement or Deferred Retirement occurs. Payment of such
benefits shall be made in accordance with the provisions of Section 6.10.
 
Part B. Termination Benefits.
 
Section 6.2. Effect of Termination. If a Participant’s employment with the
Companies is terminated before his Normal Retirement Date for any reason other
than his death, that Participant shall cease to be a Participant in this Plan
and shall not be entitled to any benefits under this Plan except as expressly
provided in this Part B.
 
Section 6.3. Vesting. Any Participant whose employment with the Companies is
terminated as set forth in Section 6.2 shall be entitled to a percentage (as
determined below) of the entire balance credited to his Company Contributions
Account as of the Valuation Date coincidental with or immediately following the
date of termination of his employment. The percentage of his Company
Contributions Account to which a terminated Participant is entitled shall be
determined on the basis of his Period of Service on such date of termination of
employment, as follows:
 



 
Period of Service
Vested Percentage
   
Less than five (5) years
0
   
Five (5) years or more
100%
 

 

18

--------------------------------------------------------------------------------



Any portion of the terminated Participant’s Company Contributions Account which
is not vested shall be treated as a forfeiture; provided, however, that such
forfeiture shall not be allocated to the other Plan Participants until the first
(1st) to occur of the following:
 

 
(a)
that Participant’s Period of Severance is at least five (5) years; or

 

 
(b)
that Participant’s death;

 
provided, further, that if that Participant is reemployed prior to his
completion of a five (5) year Period of Severance, the forfeited amount shall be
reinstated as the beginning balance of that Participant’s Company Contribution
Account. A Participant whose vested percentage of his Company Contributions
Account is zero (0) at the date of his termination of employment shall be deemed
to have received a distribution upon his termination of employment.
 
In the case of any Participant whose Period of Severance is at least five (5)
years, that Participant’s pre-break service shall count in vesting of his
post-break Company Contributions Account balance only if either:
 

 
(a)
that Participant has any nonforfeitable interest in his Company Contributions
Account balance at the time of his separation from service with the Companies;
or

 

 
(b)
upon returning to service with a Company his Period of Severance is less than
five (5) or, if greater, less than his Period of Service completed prior to his
Period of Severance.

 
In the case of any Participant whose Period of Separation is at least five (5)
years, all service after such Period of Severance shall be disregarded for the
purpose of vesting the Company Contributions Account balance that accrued before
such Period of Severance.
 
Separate sub-accounts shall be maintained for that Participant’s pre-break and
post-break Company Contributions Account. Both sub-accounts shall share in the
earnings and losses of the Fund.
 
Any Participant whose employment with the Companies is terminated because of his
Total Disability shall be entitled to his entire Company Contributions Account
balance and shall also be entitled to receive any Company contributions to which
he is entitled pursuant to Section 4.2 for the Plan Year in which his employment
is so terminated.
 
Section 6.4. Payment. All benefits payable under Part B shall be paid in
accordance with the provisions of Section 6.10.
 
Part C. Death Benefits.

19

--------------------------------------------------------------------------------


 
Section 6.5. Benefits upon Death. If the death of any Employee occurs while he
is still a Participant in this Plan and prior to his actual retirement or other
termination of employment with the Companies, the entire balance credited to his
Company Contributions Account as of the Valuation Date coincidental with or
immediately preceding the date of his death plus any Company contributions to
which he is entitled pursuant to Section 4.2 for the Plan Year in which his
death occurs shall be paid to the Beneficiary of that deceased Participant in
accordance with the provisions of Section 6.10.
 
Section 6.6. Beneficiaries. Each Participant shall notify the Committee in
writing of one (1) or more primary and contingent Beneficiaries to receive on
his death any benefits payable under this Part C. Each such Beneficiary
designation may be revoked, amended or changed by a Participant by like notice
in writing delivered to the Committee prior to his death. The Beneficiary
designation of any Participant who is married at the date such a designation is
made or changed shall be signed by that Participant’s spouse and witnessed by
the Committee or by a Notary Public if it results in a designation of a
Beneficiary other than that Participant’s spouse. Notwithstanding anything
contained in this Section to the contrary, the Beneficiary of a married
Participant shall be his spouse unless his spouse consents to the designation of
a non-spouse Beneficiary in a writing witnessed by the Committee or by a Notary
Public.
 
Section 6.7. Lack of Beneficiaries. Any portion of the amounts payable under
Section 6.5 which is undisposed of because all or some of the designated
Beneficiaries have predeceased a Participant or because of a Participant’s
failure to designate a Beneficiary in writing prior to his death shall be paid
to the deceased Participant’s surviving spouse, if any, and, if none, to the
deceased Participant’s estate.
 
Section 6.8. Termination or Retirement prior to Death. On and after the actual
retirement of a Participant from the employ of the Companies or other
termination of his employment, the rights of such Participant and his spouse or
other Beneficiary to any benefits under this Part C shall cease and the benefits
payable to such Participant or to any person claiming through or under him shall
be limited to the benefits provided in Parts A or B of this Article.
 
Part D. General.
 
Section 6.9. Date of Distribution. Unless the Participant or, if deceased, his
Beneficiary, surviving spouse or estate, as the case may be, otherwise elects,
the payment of benefits to which any such person is entitled shall begin not
later than sixty (60) calendar days after the latest of the Anniversary Date of
the Plan Year in which:
 

 
(a)
the Participant attains age sixty-five (65),

 

 
(b)
occurs the tenth (10th) anniversary of the date on which the Participant
initially became eligible to participate in this Plan, or

 

20

--------------------------------------------------------------------------------




 
(c)
the Participant terminates his employment with the Companies;

 
provided, however, that the distribution of benefits to a Participant shall
commence on or before April 1 of the calendar year following the calendar year
during which that Participant attains age seventy and one-half (70 1/2) or, if
the Participant is not a five percent (5%) owner of a Company (within the
meaning of Section 416 of the Code) and if later, of the calendar year during
which his employment with the Company is terminated.
 
Section 6.10. Form of Distribution. The distributions provided under this
Article VI shall be made by the Trustee, as directed by the Participant or, if
deceased, his Beneficiary, in a single lump sum distribution of the amount to be
paid to the Participant or, if deceased, to his Beneficiary; provided, however,
that except as otherwise provided in Section 6.9, payment shall be made as soon
as practicable after the Plan Year during which the employment of the
Participant from the Companies terminated; provided, further, that in no event
shall payments to a deceased Participant’s estate or to any Beneficiary other
than the surviving spouse of a deceased Participant extend more than five (5)
years after the date of the Participant’s death. Notwithstanding the above, a
Participant whose Company Contributions Account at the initial distribution date
or at any subsequent distribution date (when aggregated with other
distributions) is greater than five thousand dollars ($5,000) effective on or
after January, may elect to defer the commencement of the distribution of his
Company Contributions Account to the date on which he attains age sixty-five
(65). Distributions under this Section 6.10 shall be distributed in Stock with
fractional share interests distributed in cash. If shares of Stock are
distributed and the shares of Stock available for distribution consist of more
than one (1) class of security, a distributee shall receive substantially the
same proportion of each such class.
 
If the Trust purchases shares of Stock from a Company shareholder who is
eligible to elect and so elects nonrecognition of gain under Section 1042 of the
Code in connection with such purchase and notwithstanding anything contained
herein to the contrary, no distribution that would be made within three (3)
years after the date of such purchase shall be made to a Participant before he
incurs a One Year Service Break, unless his employment with the Companies
terminates as a result of his Normal Retirement, Total Disability or death or
unless the distribution is made pursuant to Section 8.19.
 
Section 6.11. Liability. Any payment to a Participant or to that Participant’s
legal representative, Beneficiary, surviving spouse or estate, in accordance
with the provisions of this Plan, shall to the extent thereof be in full
satisfaction of all claims hereunder against the Trustee, the Committee and the
Companies, any of whom may require such Participant, legal representative,
Beneficiary, surviving spouse or estate, as a condition precedent to such
payment, to execute a receipt and release therefor in such form as shall be
determined by the Trustee, the Committee or the Companies. The Companies do not
guarantee the Trust, the Participants or, if deceased, their Beneficiaries,
surviving spouses or estates, as the case may be, against the loss of or
depreciation in value of any right or benefit that any of them may acquire under
the terms of this Plan.
 

21

--------------------------------------------------------------------------------


Section 6.12. Right of First Refusal. If any recipient of shares of Stock from
this Plan elects at any time to sell all or any part of such shares, the Trustee
shall have a right of first refusal to purchase all or any part of such shares
of Stock for the Fund. The price to be paid by the Trustee for shares of Stock
purchased pursuant to this Section 6.12 shall be no less than the greater of:
 

 
(a)
the fair market value of such shares of Stock at the date of their purchase, or

 

 
(b)
the price offered to the recipient by another potential buyer (other than a
Company) making a good faith, bona fide offer to buy such shares of Stock,

 
and the terms of the purchase may not be less favorable to the recipient than
the terms offered in the bona fide offer. This right of first refusal shall
lapse no later than fourteen (14) calendar days after the recipient gives
written notice to the Trustee that an offer by a third party to purchase his
shares of Stock has been received. The right of first refusal granted by this
Section 6.12 shall only exist if the Stock is not publicly traded within the
meaning of Treasury Regulations § 54.4975-7(b)(1)(iv).
 
Section 6.13. Put Options. The Holding Company shall issue a put option to any
Participant, Beneficiary, surviving spouse or estate of a deceased Participant,
or any other person (including distributees of an estate) to whom shares of
Stock distributed under this Plan may pass by reason of a Participant’s death
(herein collectively referred to as the “Recipient”). This put option shall
permit the Recipient to sell such Stock to the Holding Company, at any time
during two (2) option periods, at the then fair market value. The first put
option period shall be a period of at least sixty (60) calendar days beginning
on the actual date of distribution of such Stock to the Recipient. The second
put option period shall be a period of at least sixty (60) calendar days
beginning after the determination of the fair market value of such Stock is made
by the Committee (and notice of same is given in writing to the Recipient) for
the next succeeding Plan Year. Such Recipient shall be deemed to have a put
option as herein provided with respect to the shares of Stock and may exercise
this put option by delivering to the Holding Company a written notice of his
election to sell such shares of Stock, or any portion thereof, together with the
certificates representing the shares of Stock to be sold duly endorsed for
transfer. The Holding Company shall be obligated to purchase the shares of
Stock, or the designated portion thereof, at their fair market value at the date
the put option is exercised; provided, however, that the Holding Company may
grant the Trustee an option to assume on behalf of this Plan and Trust the
Holding Company’s rights and obligations with respect to the put option at the
date the put option is actually exercised by the Recipient. Except as
hereinafter provided, the Holding Company (or the Trustee, if it assumes the
Holding Company’s obligation) shall pay for the shares of Stock so sold to it by
check within thirty (30) calendar days following the date of sale.
Notwithstanding anything contained herein to the contrary, the Holding Company
(or, if applicable, the Trustee) may pay the purchase price in substantially
equal periodic payments (not less frequently than annually) over a period
beginning not later than thirty (30) calendar days after the exercise of the put
option and not exceeding five (5) years as long as reasonable interest is paid
on the unpaid amounts and adequate security is provided to the Recipient. If the
Stock is readily tradeable on an established market on the date of distribution,
the put option granted by this Section 6.13 shall not exist; provided, however,
that if the Stock ceases to be publicly
 

22

--------------------------------------------------------------------------------



traded within either of the sixty (60) day calendar periods as provided herein,
the Holding Company shall notify the Recipient in writing within a reasonable
time after the Stock ceases to be so publicly traded that the Stock shall be
subject to the put option for the remainder of the applicable sixty (60) day
calendar period. If the date of actual written notice to the Recipient by the
Holding Company is later than ten (10) calendar days after the Stock ceases to
be so publicly traded, the put option shall automatically be extended to the
extent that the date on which written notice is actually given to the Recipient
is more than ten (10) calendar days later.
 
Section 6.14. Eligible Rollover Distributions. Notwithstanding any provision of
the Plan to the contrary that would otherwise limit a distributee’s election
under this Section, a distributee may elect, at the time and in the manner
prescribed by the Committee, to have any portion of an eligible rollover
distribution paid directly to an eligible retirement plan specified by the
distributee in a direct rollover. For purposes of this Section, the following
terms shall have the meanings set forth below:
 
(a) Eligible rollover distribution: An eligible rollover distribution is any
distribution of all or any portion of the balance to the credit of the
distributee, except that an eligible rollover distribution does not include: (1)
any distribution that is one of a series of substantially equal periodic
payments (not less frequently than annually) made for the life (or life
expectancy) of the distributee or the joint lives (or joint life expectancies)
of the distributee and the distributee’s designated beneficiary, or for a
specified period of ten (10) years or more; (2) any distribution to the extent
such distribution is required under Section 401(a)(9) of the Code; and (3) the
portion of any distribution that is not includible in gross income.
 
(b) Eligible retirement plan: An eligible retirement plan is an individual
retirement account described in Section 408(a) of the Code, an individual
retirement annuity described in Section 408(b) of the Code, an annuity plan
described in Section 403(a) of the Code, or a qualified trust described in
Section 401(a) of the Code, that accepts the distributee’s eligible rollover
distribution. However, in the case of an eligible rollover distribution to the
surviving spouse, an eligible retirement plan is an individual retirement
account or individual retirement annuity.
 
(c) Distributee: A distributee includes an Employee or former Employee. In
addition, the Employee’s or former Employee’s surviving spouse and the
Employee’s or former Employee’s spouse or former spouse who is an alternate
payee under a qualified domestic relations order, as defined in Section 414(p)
of the Code, are distributees with regard to the interest of the spouse or
former spouse.
 
ARTICLE VII
ADMINISTRATIVE COMMITTEE
 
Section 7.1. Establishment. The Committee shall consist of at least three (3)
members to be appointed by the Board of Directors of the Bank, and the members
shall hold office at the pleasure of such Board of Directors. The members of the
Committee shall be individuals and may,
 

23

--------------------------------------------------------------------------------



but need not, be officers, shareholders or Directors of the Holding Company or
the Bank, Participants or Beneficiaries. The Bank may, at its sole discretion,
designate to serve as the Committee its Board of Directors as duly-constituted
from time to time.
 
Section 7.2. Duties. The Committee shall discharge its duties and powers in
conformance with the care, skill, prudence and diligence under the circumstances
then prevailing that a prudent man acting in a like capacity and familiar with
such matters would use in the conduct of an enterprise of a like character and
with like aims. It shall have complete control of the administration of this
Plan and shall have all powers necessary or convenient to enable it to exercise
such control. In connection therewith, it may provide rules and regulations, not
inconsistent with the provisions hereof or with requirements imposed under the
Code or under the Act, for the administration of this Plan and may from time to
time amend or rescind such rules and regulations. In addition, it may employ or
appoint a secretary and such advisors, agents or representatives as it may deem
desirable and may consult with and employ counsel (who may, but need not, be
counsel to a Company or to the Trustee) or actuaries with regard to any
questions arising in connection with this Plan. All reasonable expenses incurred
by the Committee in connection with this Plan shall be paid as provided in
Section 3.4.
 
Section 7.3. Actions. The Committee may decide any questions hereunder and may
take or authorize or direct the taking of any action hereunder with the approval
of a majority of the members of the Committee. The approval of such members,
expressed from time to time by a vote at a meeting or in writing without a
meeting, shall constitute the action of the Committee and shall be valid and
effective for all purposes of this Plan. The fact that any member of the
Committee shall be a Participant, former Participant or Beneficiary shall not
disqualify or debar him from participating in any action or decision affecting
any class of Participants, former Participants or Beneficiaries, but he shall
not participate in any action or decision affecting his own separate interest as
a Participant, former Participant or Beneficiary.
 
Section 7.4. Disqualification. The fact that any member of the Committee is a
Director, shareholder or officer of a Company or a Participant or Beneficiary
shall not disqualify him from doing any act or thing which this Plan authorizes
or requires him to do as a member of the Committee (except as otherwise provided
in Section 7.3) or render him accountable for any allowance or distribution or
other pecuniary or material profit or advantage received by him.
 
Section 7.5. Powers. The Committee shall have the power to construe this Plan
and to determine all questions of fact or law arising under it. It may correct
any defect, supply any omission or reconcile any inconsistency in this Plan in
such manner and to such extent as it may deem expedient and, except as otherwise
provided by the Act, it shall be the sole and final judge of such expediency.
Except as otherwise provided in Section 7.9, all acts and determinations of the
Committee made in good faith within the scope of its authority shall be final
and conclusive on all the parties hereto and on all Employees, Participants and
their Beneficiaries, surviving spouses or estates hereunder and shall not be
subject to appeal or review.

24

--------------------------------------------------------------------------------


Section 7.6. Discrimination Prohibited. The Committee shall not take any action
or direct the Trustee to take any action with respect to any of the benefits
provided hereunder or otherwise in pursuance of the powers conferred herein upon
the Committee which would be discriminatory in favor of Employees who are
officers, Directors, shareholders, persons whose principal duties consist of
supervising the work of other Employees or Highly Compensated Employees or which
would result in benefiting one (1) Participant or group of Participants at the
expense of another or in discrimination as between Participants similarly
situated or in the application of different rules to substantially-similar sets
of facts.
 
Section 7.7. Statements and Forms. The Committee shall be authorized to require
of a Company and of any person claiming any rights hereunder a written statement
of any information or the execution of any forms or instruments it may deem
necessary or desirable for the administration of this Plan.
 
Section 7.8. Liability. Except as otherwise provided by the Act, no member of
the Committee shall be directly or indirectly responsible or under any liability
by reason of any action or default by him as a member of the Committee or the
exercise of or failure to exercise any power or discretion as such member except
for his own fraud or bad faith shown in the exercise of or failure to exercise
such power or discretion, and no member of the Committee shall be liable in any
way for the acts or defaults of any other member. The Committee may consult with
counsel (who may, but need not, be counsel to a Company or to the Trustee) or
accountants selected by it and, except as otherwise provided by the Act, the
opinion of such counsel or the recommendations of such accountants shall be full
and complete authority and protection for any action or conduct pursued by the
Committee in good faith and in accordance with such opinion or recommendations.
 
Section 7.9. Determination of Right to Benefits. The Committee shall make all
determinations as to the right of any person to a benefit under the provisions
of this Plan. Any denial by the Committee of a claim for benefits under this
Plan by an Employee or, if deceased, by such Employee’s spouse or other
Beneficiary, shall be stated in writing by the Committee and delivered or mailed
to the Employee, spouse or other Beneficiary, as the case may be, within ninety
(90) calendar days after receipt of such benefit claim by the Committee. Such
notice shall set forth the specific reasons for the denial and such additional
information as is required under Section 503 of the Act, written to the best of
the Committee’s ability in a manner that may be understood without legal or
actuarial counsel. In addition, the Committee shall afford a reasonable
opportunity to any Employee, spouse or other Beneficiary, as the case may be,
whose claim for benefits has been denied, for a review of the decision denying
the claim in accordance with Section 503 of the Act.
 
Section 7.10. Investment Directions. The Committee may direct the investment of
the Fund, by written directions to the Trustee, but such direction shall not be
inconsistent with the provisions of this Plan, of the Act or of the Code.

25

--------------------------------------------------------------------------------


 
Section 7.11. Voting Power. Except as otherwise provided in Section 8.17, the
Committee shall be authorized to vote, either in person or by proxy, the Stock
or other securities which are held by the Trustee as part of the Fund.
 
ARTICLE VIII
THE TRUSTEE
 
Section 8.1. Assets Held in Trust. The Trustee shall hold the Fund and shall
accept and hold all contributions thereto and all investments and reinvestments
thereof in trust for the persons ultimately entitled thereto under the terms of
this Plan.
 
Section 8.2. Investments. This Plan is designed to invest primarily in shares of
Stock. Except as otherwise provided in this Plan, the Trustee shall invest the
cash contributed or accruing to the Fund in Stock and shall not make any other
investment for the Fund. There shall be no limit on the permissible investment
in shares of Stock. The Trustee may purchase such shares of Stock from the
Holding Company or from any other source, and such shares of Stock may be
outstanding, newly-issued or treasury shares. All such purchases shall be made
at fair market value (as determined consistent with Section 5.1(a)). If no
shares of Stock are available for purchase, the Trustee may retain cash
uninvested or may invest all or any part thereof in any other investment if such
retention or investment is prudent under all the facts and circumstances then
prevailing. The Trustee shall have the power at any time to enter into
legally-binding agreements to purchase shares of Stock from any person or
entity, whether or not such person or entity shall own such shares of Stock at
the date such purchase agreement is entered into, including but not limited to
Participants in and Beneficiaries of this Plan, except as otherwise provided in
the Act and in Treasury Regulations § 54.4975-11(a)(7). Except as otherwise
required by Section 6.12, the purchase price set forth in any such purchase
agreement shall be determined by the fair market value of such shares of Stock
at the date of purchase (as determined consistent with Section 5.1(a)).
 
Section 8.3. Directions of Committee. The powers granted to the Trustee under
this Plan shall be exercised by the Trustee in its sole discretion. Except as
provided in Section 8.20, the Committee may at any time and from time to time by
written direction to the Trustee require the Trustee to invest in, to retain or
to dispose of any security or other form of investment as may be specified in
such direction, limited, however, to investments permitted under this Plan,
under the Act and under the Code. Neither the Trustee nor any other person shall
be under any duty to question any such written direction of the Committee, and
the Trustee shall as promptly as possible comply with any such written
direction. Any such direction may be of a continuing nature or otherwise and may
be revoked in writing by the Committee at any time. The Trustee shall not be
liable in any manner or for any reason for the making, retention or disposition
of any investment pursuant to the lawful written direction of the Committee.
 
Section 8.4. Receipt of Additional Shares. Any securities received by the
Trustee as a stock split or a stock dividend or as a result of a reorganization
or other recapitalization shall be allocated as of each Valuation Date in the
same manner as the Stock to which it is attributable is then
 

26

--------------------------------------------------------------------------------



allocated. If any rights, warrants or options are issued on common shares or
other securities held in the Fund, the Trustee shall exercise them for the
acquisition of additional common shares or other securities to the extent that
cash is then available. Any common shares or other securities acquired in this
fashion shall be treated as common shares or other securities bought by the
Trustee for the net price paid. Any rights, warrants or options on common shares
or other securities which cannot be exercised for lack of cash may be sold by
the Trustee with the proceeds thereof treated as a current cash dividend
received on such common shares or other securities.
 
Section 8.5. Delivery of Materials to Committee. Except as otherwise provided in
Section 8.17 and Section 8.20, the Trustee shall deliver or cause to be
delivered to the Committee copies of all notices, prospectuses and financial
statements relating to investments held in the Fund.
 
Section 8.6. Powers. The Trustee shall have power with regard to all property in
the Fund at any time and from time to time:
 

 
(a)
to sell, convey, transfer, mortgage, pledge, lease, exchange or otherwise
dispose of the same, without the necessity of approval of any court therefor or
notice to any person, natural or legal, thereof and without obligation on the
part of any person dealing with the Trustee to see to the application of any
money or property delivered to it;

 

 
(b)
except as otherwise provided in Section 7.11, Section 8.17 and Section 8.20, to
exercise any and all rights or options pertaining to any share of Stock held as
part of the assets of the Fund and to enter into agreements and consent to or
oppose the reorganization, consolidation, merger, readjustment of financial
structure or sale of assets of any corporation or organization, the securities
of which are held in the Fund;

 

 
(c)
except as otherwise provided in Section 4.5, to collect the principal and income
of such property as the same shall become due and payable and to give binding
receipt therefor;

 

 
(d)
to take such action, whether by legal proceedings, compromise, abandonment or
otherwise, as the Trustee, in its sole discretion, shall deem to be in the best
interest of the Fund, but the Trustee shall be under no obligation to take any
legal action unless it shall have been first indemnified by the Companies with
respect to any expenses or losses to which it may be subjected through taking
such action;

 

 
(e)
to register any securities and to hold any other property in the Fund in its own
name or in the name of a nominee with or without the addition of words
indicating that such securities or other property are held in a fiduciary
capacity;

 

27

--------------------------------------------------------------------------------




 
(f)
pending the selection or the purchase of suitable investments or the payment of
expenses or the making of any other payment required or permitted under this
Plan, to retain in or to convert to cash, without liability for interest or any
other return thereon, such portion of the Fund as it shall deem reasonable under
the circumstances, including, but not by way of limitation, the power to retain
sufficient cash to permit the acquisition of large blocks of shares of Stock as
the same may from time to time become available for purchase;

 

 
(g)
to borrow from banks or similar lending institutions reasonable sums of money
for the purchase of shares of Stock for the Company Contributions Accounts of
Participants in accordance with the provisions of Section 8.7; provided,
however, that the Trustee may not borrow from itself or from an affiliated
institution even if the Trustee is a bank or similar lending institution except
to the extent specifically permitted by the Act and by the Code; and

 

 
(h)
to do all other acts in its judgment necessary or desirable for the proper
administration of the Trust and permissible under the Act and under the Code
although the power to do such acts is not specifically set forth herein.

 
Section 8.7. Loans to the Trust. The following conditions shall be met with
respect to any Exempt Loan to the Trust:
 
Clause (a). Interest. The rate of interest on any Exempt Loan shall not be in
excess of a reasonable rate of interest. At the date an Exempt Loan is made, the
interest rate for the Exempt Loan and the price of any shares of Stock to be
purchased with the Exempt Loan proceeds shall not be such that the Plan assets
might be drained off.
 
Clause (b). Use of Proceeds. The proceeds of an Exempt Loan shall be used within
a reasonable time after receipt by the Trustee for any or all of the following
purposes:
 

 
(i)
to acquire Stock;

 

 
(ii)
to repay that Exempt Loan; or

 

 
(iii)
to repay a prior Exempt Loan.

 
Except as otherwise provided in Section 6.12 and Section 6.13, no Stock acquired
with Exempt Loan proceeds shall be subject to a put, call or other option or a
buy-sell or similar arrangement while held by the Trustee and when distributed
from this Plan.
 
Clause (c). Terms of Exempt Loan. The terms of each Exempt Loan shall be, at the
time that Exempt Loan is made, as favorable to this Plan as the terms of a
comparable loan resulting
 

28

--------------------------------------------------------------------------------



from arm’s-length negotiations between independent parties. Each Exempt Loan
shall be for a specific term and shall not be payable at the demand of any
person, except in the case of default.
 
Clause (d). Collateral. Any collateral pledged to the lender by the Trustee
shall consist only of Stock purchased with the borrowed funds or Stock that was
used as collateral for a prior Exempt Loan repaid with the proceeds of the
current Exempt Loan; provided, however, that in addition to such collateral, the
Companies may guarantee the repayment of an Exempt Loan.
 
Clause (e). Limited Recourse. Under the terms of each Exempt Loan, the lender
shall not have any recourse against the Fund or the Trust except with respect to
the collateral.
 
Clause (f). Repayment. No person entitled to payment under any Exempt Loan shall
have any right to assets of the Fund or the Trust other than:
 

 
(i)
collateral given for that Exempt Loan;

 

 
(ii)
contributions (other than contributions of Stock) that are made by the Companies
under this Plan to meet this Plan’s obligations under that Exempt Loan;

 

 
(iii)
earnings attributable to such collateral and the investment of such
contributions; and

 

 
(iv)
to the extent directed by the Holding Company under Section 4.5, cash dividends
on allocated shares of Stock.

 
Payments made with respect to an Exempt Loan by the Trustee during any Plan Year
shall not exceed an amount equal to the sum of such contributions and earnings
received during or prior to that Plan Year less such payments in prior Plan
Years. Such contributions and earnings shall be accounted for separately in the
books of account of this Plan and Trust until that Exempt Loan is repaid.
 
Clause (g). Agreement by Companies. The Companies shall agree in writing with
the Trustee to contribute to the Fund amounts sufficient to enable the Trustee
to pay each installment of principal and interest on each Exempt Loan on or
before the date such installment is due, even if no tax benefit to the Companies
results from such contribution.
 
Clause (h). Release of Collateral. All assets of the Fund acquired by this Plan
and Trust with Exempt Loan proceeds and all collateral pledged to secure an
Exempt Loan shall be held in a suspense account and considered encumbered by the
Exempt Loan. For each Plan Year during the duration of an Exempt Loan, the
number of assets to be released from encumbrance and withdrawn from the suspense
account shall be based upon the ratio that the payment of principal and interest
on that Exempt Loan for that Plan Year bears to the total projected payments of
principal
 

29

--------------------------------------------------------------------------------



and interest over the duration of the Exempt Loan period. Assets released from
encumbrance and withdrawn from the suspense account shall be allocated to the
various Company Contributions Accounts in the Plan Year during which such
portion is paid off and in the same manner as if the assets had been obtained by
the Trustee when no Exempt Loan was involved. Income with respect to shares of
Stock acquired with Exempt Loan proceeds and held in the suspense account shall
be allocated to Company Contributions Accounts along with other income earned by
the Fund, except to the extent that such income is to be used to repay an Exempt
Loan.
 
Clause (i). Default. In the event of any default upon an Exempt Loan, the value
of Trust assets transferred in satisfaction of that Exempt Loan shall not exceed
the amount of the default. If the lender is a disqualified person within the
meaning of Section 4975(e)(2) of the Code, the Exempt Loan shall provide for a
transfer of Trust assets upon default only upon and to the extent of the failure
of the Trustee to meet the payment schedule of that Exempt Loan; provided,
however, that the making of a guarantee shall not make a person a lender within
the meaning of this Clause (i).
 
Clause (j). Termination of Plan. Upon a complete termination of the Plan but
only to the extent permitted by the Code and the Act, any unallocated Stock
shall be sold to the Corporation at a price no less than fair market value or on
the open market. To the extent permitted by Code and the Act, the proceeds of
such sale shall be used to satisfy any outstanding Exempt Loan and the balance
of any funds remaining shall be allocated as income to each Participant’s
Company Contributions Account based on the proportion that the Participant’s
Company Contributions Account balance as of the immediately preceding Valuation
Date bears to the aggregate Company Contributions Account balances of all
Participants as of the immediately preceding Valuation Date.
 
Section 8.8. Annual Accounting. At least annually the Trustee shall render to
the Committee a written account of its administration of the Fund during the
period since the establishment of this Plan or the last accounting thereafter.
Pursuant to this requirement, Stock acquired by the Trustee shall be accounted
for as provided in Treasury Regulations § 1.402(a)-1(b)(2)(ii). Unless written
notice of disapproval is furnished to the Trustee by the Committee within ninety
(90) calendar days after receipt of such account, such account shall be deemed
to have been approved.
 
Section 8.9. Audit. In the case of any disapproval as provided in Section 8.8
and unless a satisfactory corrected written account is furnished to the
Committee, an audit of the Trustee’s account shall be made by a certified public
accountant selected jointly by the Holding Company and the Trustee, but at the
expense of the Companies. Upon completion of any such audit, the inaccuracies in
the Trustee’s account, if any, shall be corrected to conform to such audit and a
corrected written account shall be delivered to the Committee by the Trustee.
Except as otherwise provided by the Act, an approved account or an account
corrected pursuant to such an audit shall be final and binding upon the
Companies and upon all other persons who shall then or thereafter have any
interest under this Plan.

30

--------------------------------------------------------------------------------


 
Section 8.10. Uncertainty Concerning Payment of Benefits. In the event of any
dispute or uncertainty as to the person to whom payment of any funds or other
property shall be made under this Plan, the Trustee may, in its sole discretion,
withhold such payment or delivery until such dispute or uncertainty shall have
been determined or resolved by a court of competent jurisdiction or otherwise
settled by the parties concerned.
 
Section 8.11. Compensation. The Trustee shall be entitled to receive fair and
reasonable compensation for its services hereunder, taking into account the
amount and nature of its services and the responsibilities involved, and shall
also be entitled to be reimbursed for all reasonable out-of-pocket expenses,
including, but not by way of limitation, legal, actuarial and accounting
expenses and all costs and expenses incurred in prosecuting or defending any
action concerning this Plan or the Trust or the rights or responsibilities of
any person hereunder, brought by or against the Trustee. Such reasonable
compensation and expenses shall be paid by the Companies as provided in Section
3.4.
 
Section 8.12. Standard of Care. The Trustee shall use its best judgment in
exercising any duties or powers or in taking any action hereunder and shall be
bound at all times to act in good faith and in accordance with all requirements
imposed under the Act and under the Code. Except as otherwise provided by the
Act, the Trustee shall not incur any liability by reason of any error of
judgment, mistake of law or fact or any act or omission hereunder of itself or
of any agent, proxy or attorney so long as it has acted in good faith. The
Trustee may act on any paper or document believed by it to be genuine and to
have been signed and presented by the proper person. The Trustee may consult
with counsel (who may, but need not, be counsel to a Company), accountants or
actuaries selected by it and, except as otherwise provided by the Act, the
written opinion of such counsel or the written recommendations of such
accountants or actuaries shall be full and complete authority and protection for
any action or conduct pursued by the Trustee in good faith and in accordance
with such written opinion or recommendations. Except as otherwise provided by
the Act, the Trustee shall not be liable for any action taken by it pursuant to
the written direction of the Committee.
 
Section 8.13. Request for Instructions. In addition to written instructions
relating to valuation and except as otherwise provided in Section 8.20, at any
time the Trustee may, by written request, seek written instructions from the
Committee on any matter and may await such written instructions from the
Committee without incurring any liability whatsoever. If at any time the
Committee should fail to give written directions to the Trustee, the Trustee may
act, and shall be protected in acting, without such written directions, in such
manner as in its sole discretion seems appropriate and advisable under the
circumstances for carrying out the purposes of the Trust.
 
Section 8.14. Resignation of Trustee. The Trustee may resign at any time by
giving sixty (60) calendar days’ prior written notice to the Bank, and the
Trustee may be removed, with or without cause, by the Bank on sixty (60)
calendar days’ prior written notice to the Trustee. Such prior written notice
may be waived by the party entitled to receive it. Upon any such resignation or
removal becoming effective, the Trustee shall render to the Committee a written
account of its
 

31

--------------------------------------------------------------------------------



administration of the Fund for the period since the last written accounting and
shall do all necessary acts to transfer the assets of the Fund to the successor
Trustee or Trustees.
 
Section 8.15. Vacancies in Trusteeship. In the event of any vacancy in the
trusteeship of the Trust hereby created, the Bank may designate and appoint a
qualified successor Trustee or Trustees. Any such successor Trustee or Trustees
shall have all the powers herein conferred upon the original Trustee.
 
Section 8.16. Information to Be Furnished. The Companies shall furnish to the
Trustee, and the Trustee shall furnish to the Companies, such information
relevant to this Plan and Trust as may be required under the Code and under the
Act. The Trustee shall keep such records, make such identification and file with
the Internal Revenue Service and with the U.S. Department of Labor such returns
and other information concerning this Plan and Trust as may be required of it
under the Code and under the Act. The Companies shall fulfill any reporting and
disclosure obligations imposed on it by the Act, and each Participant shall be
given any reports required by the Act. To the extent that the Trustee assumes
any such Company obligations, it may charge a reasonable fee for its services
apart from its normal fee and its expenses as provided in Section 8.11.
 
Section 8.17. Voting Rights of Participants. Each Participant (or, if
applicable, his Beneficiary) shall have the right to direct the Trustee as to
the manner in which voting rights of shares of Stock which are allocated to his
Company Contributions Account are to be exercised with respect to any corporate
matter which involves the voting of such shares with respect to the approval or
disapproval of any corporate merger or consolidation, recapitalization,
reclassification, liquidation, dissolution, sale of substantially all assets of
a trade or business, or such similar transactions which may be prescribed by the
Secretary of Treasury in regulations. Each Participant (or, if applicable, his
Beneficiary) shall also have the right to direct the Trustee as to the manner in
which voting rights of shares of Stock which are allocated to his Company
Contributions Account are to be exercised at any time the Holding Company has a
class of securities that are required to be registered under Section 12 of the
Securities Exchange Act of 1934 or that would be required to be so registered
except for the exemption from registration provided by Section 12(g)(2)(H) of
the Securities Exchange Act of 1934. In all other cases, the Committee shall be
authorized to vote the Stock held by the Trustee as part of the Fund as provided
in Section 7.11. Not less than thirty (30) calendar days prior to each annual or
special meeting of shareholders of the Holding Company at which one (1) or more
Participants are entitled to vote shares of Stock allocated to their Company
Contributions Accounts under this Section 8.17, the Trustee shall cause to be
prepared and delivered to each such Participant who has a Company Contributions
Account as of the record date established by the Holding Company a copy of the
notice of the meeting and form of proxy directing the Trustee as to how it shall
vote at such meeting or at any adjournment thereof with respect to each issue.
Upon receipt of such proxies, the Trustee shall vote or may grant the Committee
a proxy to vote the shares of Stock in accordance with the proxies received by
the Participants. The shares of Stock for which no direction is received by the
Participant (or, if applicable, his Beneficiary) or held by the Trustee in any
unallocated account shall be tendered in proportion to the tendering directions
 

32

--------------------------------------------------------------------------------



received by the Trustee with respect to the allocated shares of Stock. The
Trustee shall take steps to keep a Participant’s voting directions confidential
and shall not provide them to the Companies.
 
Section 8.18. Delegation of Authority. The Trustee may delegate any of its
ministerial powers or duties under this Plan, including the signing of any
checks drawn on the Fund, to any of its agents or employees.
 
Section 8.19. Diversification of Company Contributions Account. Notwithstanding
anything contained in Article VI to the contrary, a Participant who has attained
age fifty-five (55) and who has completed at least ten (10) years of
participation in this Plan shall be permitted to elect that during a six (6)
year period beginning with the Plan Year during which he had obtained age
fifty-five (55) or, if later, during which he completed his tenth (10th) year of
participation in this Plan a portion of his vested Company Contribution Account
be distributed. In the first (1st) Plan Year for which the Participant has an
election under this Section 8.19, the Participant may elect a distribution of up
to twenty-five percent (25%) of his vested Company Contribution Account as of
the end of such Plan Year. In the second (2nd), third (3rd), fourth (4th) and
fifth (5th) Plan Year for which the Participant has an election under this
Section 8.19, the Participant may elect a distribution which, when aggregated to
any earlier distributions made by reason of this Section 8.19, does not exceed
twenty-five percent (25%) of the vested balance held in his Company Contribution
Account as of the end of the Plan Year for which the election is made. In the
final Plan Year for which a Participant has an election under this Section 8.19,
the Participant may elect a distribution of an amount which, when aggregated
with any other distribution made by reason of this Section 8.19, does not exceed
fifty percent (50%) of his vested Company Contribution Account balance as of the
end of such Plan Year. The Trustee shall provide Participants eligible for an
election under this Section 8.19 with information relating to the election
before the end of the first (1st) Plan Year for which the election relates. A
Participant electing a distribution under this Section 8.19 shall have until the
ninetieth (90th) calendar day immediately following the end of the Plan Year for
which the election is made to make his election. Any distribution made by reason
of this Section 8.19 shall be in cash and shall be made within one hundred and
eighty (180) calendar days after the end of the Plan Year for which the election
is made.
 
Section 8.20. Tender Offer. Each Participant (or, if applicable, his
Beneficiary) shall have the right to direct the Trustee as to whether the shares
of Stock which are allocated to his Company Contributions Account are to be
tendered pursuant to any tender offer made for the Stock of the Holding Company.
The Trustee shall as soon as practical (and in no event later than five (5)
calendar days) after its receipt of the tender offer documents shall cause to be
prepared and delivered to each Participant (and, if applicable, his Beneficiary)
who has a Company Contributions Account as of the date of the tender offer a
copy of all relevant information as to the tender offer and a written election
form which will direct the Trustee as to whether it should tender the shares of
Stock held in such Participant’s Company Contributions Account. The shares of
Stock for which no direction is received by the Participant (or, if applicable,
his Beneficiary) or held by the Trustee in any unallocated account shall be
tendered in proportion to the tendering directions received by the Trustee with
respect to the allocated shares of Stock. The Trustee shall take steps to keep a
 

33

--------------------------------------------------------------------------------



Participant’s decision whether or not to tender shares of Stock confidential and
shall not provide the information to the Companies.
 
ARTICLE IX
AMENDMENT, TERMINATION AND MERGER
 
Section 9.1. Amendment. Except for such amendments as are permitted under this
Section 9.1 and as otherwise provided in Section 1.18 and Section 9.3, the Trust
is irrevocable. The Bank reserves the right to amend this Plan, at any time and
from time to time, in whole or in part, including without limitation,
retroactive amendments necessary or advisable to qualify this Plan and the Trust
under the provisions of Sections 401(a) and 501(a) of the Code or the
corresponding provisions of any similar statute hereafter enacted. However, the
Bank’s right to amend this Plan shall remain at all times subject to the
provisions of Section 9.4. Further, no amendment of this Plan shall:
 

 
(a)
alter, change or modify the duties, powers, or liabilities of the Trustee
hereunder without their written consent;

 

 
(b)
permit any part of the Fund to be used to pay premiums or contributions of the
Companies under any other employee benefit plan maintained by the Companies for
the benefit of its Employees;

 

 
(c)
effect any discrimination among the Participants;

 

 
(d)
change the vesting schedule in Section 6.3 or, if applicable, in Section 11.4
unless each Participant who has completed three (3) or more Years of Service as
of the effective date of the amendment is permitted to elect, within sixty (60)
calendar days after he is notified by the Committee of his rights under this
Subsection (d), to have his vested interest determined without regard to such
amendment;

 

 
(e)
decrease the accrued benefit of any Participant unless the amendment is approved
by the Department of Labor because of substantial business hardship; or

 

 
(f)
decrease a Participant’s Company Contributions Account balance or eliminate an
optional form of distribution for the accrued benefits of a Participant
determined as of the date of the amendment.

 
Section 9.2. Termination or Complete Discontinuance of Contributions. The
Companies are not and shall not be under any obligation or liability whatsoever
to continue their contributions pursuant to this Plan or to maintain this Plan
for any given length of time, except as otherwise provided in Section 8.7. A
Company may, in its sole discretion, discontinue Company contributions to this
Plan completely, except as otherwise provided in Section 8.7, with or without
notice, or partially or totally terminate this Plan in accordance with its
provisions at any time without any
 

34

--------------------------------------------------------------------------------



liability whatsoever for such discontinuance or termination. If this Plan shall
be partially or totally terminated or if contributions of a Company shall be
completely discontinued, the rights of all Participants directly affected by the
partial or total termination or the complete discontinuance of contributions in
their Company Contributions Accounts shall thereupon become fully vested and
non-forfeitable notwithstanding any other provisions of this Plan. However, the
Trust shall continue until all Participants’ Company Contributions Accounts have
been completely distributed to, or for the benefit of, the Participants in
accordance with this Plan.
 
Section 9.3. Determination by Internal Revenue Service. Notwithstanding any
other provisions of this Plan, if the Internal Revenue Service shall fail or
refuse to issue a favorable written determination or ruling with respect to the
initial qualification of this Plan and the initial exemption of the Trust from
tax under Sections 401(a) and 501(a) of the Code, the Trustee shall, within a
reasonable time after receiving a written direction from the Committee to do so,
return to the Companies the current value of all Company contributions
theretofore made. As a condition to such repayment, the Companies shall execute,
acknowledge and deliver to the Trustee its written undertaking, in form
satisfactory to the Trustee, to indemnify, defend and hold the Trustee harmless
from all claims, actions, demands, or liabilities arising in connection with
such repayment. If for any reason the Key District Director of the Internal
Revenue Service should at any time after initial qualification fail to approve
any of the terms, conditions or amendments contained in or implied from this
Plan and Trust for continuing qualification and tax exemption under Sections
401(a) and 501(a) of the Code, then the Holding Company shall make such
modifications, alterations and amendments of this Plan as are necessary to
retain such approval and such modifications, alterations and amendments shall be
effective retroactively to the Effective Date or to such later date as is
required to retain such approval.
 
Section 9.4. Nonreversion. Except as otherwise provided in Section 3.1 and
Section 9.3:
 

 
(a)
The Bank shall have no power to amend or to terminate this Plan in such a manner
which would cause or permit any part of the Fund to be diverted to purposes
other than for the exclusive benefit of Participants or, if deceased, of their
spouse or other Beneficiaries or as would cause or permit any portion of the
Fund to revert to or to become the property of the Companies, and

 

 
(b)
The Bank shall have no right to modify or to amend this Plan retroactively in
such a manner as to deprive any Participants, or if deceased, their spouses or
other Beneficiaries of any benefits to which they are entitled under this Plan
by reason of contributions made by the Companies prior to the modification or
amendment, unless such modification or amendment is necessary to meet the
qualification requirements of Sections 401(a) and 501(a) of the Code.

 
Section 9.5. Merger. The Bank shall have the right, by action of its Board of
Directors, to merge or to consolidate this Plan with, or to transfer the assets
or liabilities of the Fund to, any other qualified retirement plan and trust at
any time, except that no such merger, consolidation or transfer
 

35

--------------------------------------------------------------------------------



shall be authorized unless each Participant in this Plan would receive a benefit
immediately after the merger, consolidation or transfer (if the merged,
consolidated or transferred plan and trust then terminated) equal to or greater
than the benefit to which he would have been entitled immediately before the
merger, consolidation or transfer (if this Plan then terminated).
 
ARTICLE X
MISCELLANEOUS
 
Section 10.1. Creation of Plan Voluntary. The Plan hereby created is purely
voluntary on the part of the Companies and, except as otherwise provided in
Section 8.7, any Company may suspend or discontinue payments hereunder at any
time or from time to time as it may decide in accordance with Section 10.17, but
no suspension or discontinuance shall operate retroactively with respect to the
rights of any Participant hereunder or his spouse or other Beneficiary.
 
Section 10.2. No Employment Contract. Except as may be required by the Act, no
contributions or other payments under this Plan shall constitute any contract on
the part of the Company to continue such contributions or other payments
hereunder. Participation hereunder shall not give any Participant the right to
be retained in the service of the Companies or any right or claim to any
benefits hereunder unless the right to such benefits has accrued under this
Plan. All Participants shall remain subject to assignment, reassignment,
promotion, transfer, layoff, reduction, suspension and discharge by the
Companies to the same extent as if this Plan had never been established.
 
Section 10.3. Limitation on Rights Created. Nothing contained in this Plan or
any modification of the same or act done in pursuance hereof shall be construed
as giving any person whomsoever any legal or equitable right against the
Companies, the Committee, the Trustee or the Fund, unless specifically provided
herein or granted by the Act.
 
Section 10.4. Waiver of Claims. Except as otherwise provided by the Act, no
liability whatsoever shall attach to or be incurred by any shareholder, officer
or Director, as such, of the Companies under or by reason of any provision of
this Plan or any act with reference to this Plan, and any and all rights and
claims thereof, as such, whether arising at common law or in equity or created
by statute, constitution or otherwise, are hereby expressly waived and released
to the fullest extent permitted by law by every Participant and by his spouse or
other Beneficiary as a condition of and as part of the consideration for the
payments by the Companies under this Plan and for the receipt of benefits
hereunder.
 
Section 10.5. Spendthrift Provision. To the fullest extent permitted by law,
none of the benefits, payments, accounts, funds or proceeds of any contract held
hereunder shall be subject, voluntarily or involuntarily, to any claim of any
creditor of any Participant or of his spouse or other Beneficiary, nor shall the
same be subject to attachment, garnishment or other legal or equitable process
by any creditor of a Participant or of his spouse or other Beneficiary, nor
shall any Participant or his spouse or other Beneficiary have any right to
alienate, anticipate, commute, pledge,
 

36

--------------------------------------------------------------------------------



encumber or assign any such benefits, payments, accounts, funds or proceeds of
any such contract. The preceding sentence shall also apply to the creation,
assignment or recognition of a right to any benefit payable with respect to a
Participant pursuant to a domestic relations order, unless such order is
determined to be a qualified domestic relations order as defined in Section
414(p) of the Code. It is the intention of the Companies that benefit payments
hereunder shall be made only at the times, in the amounts and to the
distributees as specified in this Plan regardless of any marital dissolution,
bankruptcy or other legal proceedings to which such distributees may be a party
to the fullest extent permitted by law.
 
Section 10.6. Payment of Benefits to Others. If any person to whom benefit
payments are due or payable under this Plan shall be unable to care for his
affairs because of illness or accident, any such payment may be made (unless
prior claim thereto shall have been made by a duly-qualified guardian or other
legal representative) to the spouse, parent, brother, sister or other person
deemed by the Committee, in its sole discretion, to have incurred expense for
such person and on such terms as the Committee, in its sole discretion, may
impose. Any such payment and any payment to a Participant or to his legal
representative or, if deceased, to his spouse or other Beneficiary made pursuant
to the provisions of this Plan shall to the extent thereof be in full
satisfaction of all claims arising hereunder against this Plan, the Fund, the
Committee, the Trustee and the Companies.
 
Section 10.7. Payments to Missing Persons. If the Trustee is unable to effect
delivery of any amounts payable under this Plan to the person entitled thereto
or, upon such person’s death, to such person’s personal representative, they
shall so advise the Committee in writing, and the Committee shall give written
notice by certified mail to said person at the last known address of such person
as shown in the Companies’ records. If such person or the personal
representative thereof shall not have responded to the Committee within three
(3) years from the date of mailing such certified notice, the Committee shall
direct the Trustee to distribute such amount, including any amount thereafter
becoming due to such person or the personal representative thereof, in the
manner provided in Section 6.7 with respect to the death of a Participant when
there is no valid designation of Beneficiary on file.
 
Section 10.8. Severability. If any provisions of this Plan shall be held illegal
or invalid for any reason, such illegality or invalidity shall not affect the
remaining part of this Plan and it shall be construed and enforced as if such
illegal or invalid provisions had never been inserted herein.
 
Section 10.9. Captions. Titles of Articles, Sections and Clauses herein are for
general information only and shall be ignored in any construction of the
provisions hereof.
 
Section 10.10. Construction. Words in the masculine gender shall be construed to
include the feminine gender in all cases where appropriate, and words in the
singular or plural shall be construed as being in the plural or singular where
appropriate.

37

--------------------------------------------------------------------------------


 
Section 10.11. Counterparts. This Plan may be executed in any number of
counterparts, each of which shall be deemed to be an original. All the
counterparts shall constitute but one (1) and the same instrument and may be
sufficiently evidenced by any one (1) counterpart.
 
Section 10.12. Indemnification. The Companies shall indemnify and hold harmless
each member of the Committee and any individual Trustee who is also an Employee
of the Company from any and all claims, loss, damage, expense and liability
arising from any act or omission of such member or Trustee, as the case may be,
except when the same is judicially determined to be due to the fraud or bad
faith of such member or Trustee, as the case may be, if possible.
 
Section 10.13. Standards of Interpretation and Administration.  This Plan and
the Fund held hereunder shall be for the exclusive benefit of Employees of the
Companies and their spouses or other Beneficiaries and defraying reasonable
costs of administration. This Plan shall be interpreted and administered in a
manner consistent with the requirements of the Code relating to qualified stock
bonus plans and trusts and the requirements imposed by the Act. Wherever in this
Plan discretionary powers are given to any party or wherever any interpretation
may be necessary, such powers shall be exercised and such interpretation shall
be made in a non-discriminatory manner and in conformity with the fiduciary
duties imposed under Section 404 of the Act.
 
Section 10.14. Governing Law. Except as otherwise provided by the Act, this Plan
shall be administered and construed and its validity determined under the laws
of the State of Indiana.
 
Section 10.15. Successors and Assigns. This Plan shall be binding upon the
successors and assigns of the Companies and of the Trustee.
 
Section 10.16. Adoption of Plan. Any corporation, who together with the Holding
Company, constitutes a member of a controlled group of corporations under
Section 414(b) of the Code, with the approval of the Board of Directors of the
Holding Company may adopt this Plan and participate as a Company in this Plan by
the execution of an instrument of adoption of this Plan which shall specify the
Effective Date as to such party. A listing of the subsidiaries and affiliates
who have adopted this Plan is shown as Appendix A.
 
Section 10.17. Withdrawal from Plan. Any Company in this Plan may, by resolution
of its Board of Directors or other governing body, withdraw from participation
as a Company in this Plan.
 
ARTICLE XI
TEFRA TOP-HEAVY RULES
 
Section 11.1. Application. The rules set forth in this Article XI shall be
applicable with respect to any Plan Year beginning on or after the Effective
Date in which this Plan is determined to be a Top-Heavy Plan. The provisions of
this Article XI shall be applied only to the extent necessary to comply with
Section 416 of the Code and in a manner consistent with all requirements imposed
under Section 416 of the Code.
 

38

--------------------------------------------------------------------------------


Section 11.2. Determination. This Plan shall be considered a Top-Heavy Plan with
respect to any Plan Year if as of the Anniversary Date of the immediately
preceding Plan Year or, if the determination is to be made for this Plan’s first
(1st) Plan Year, the last calendar day of the first (1st) Plan Year (the
“determination date”):
 

 
(a)
the present value of the Accrued Benefits (as such term is defined in Section
11.3) of Key Employees (as such term is defined below) exceeds sixty percent
(60%) of the present value of the Accrued Benefits of all Employees and former
Employees (other than former Key Employees (as such term is defined below));
provided, however, that the Accrued Benefits of any Participant who has not
completed an Hour of Service for the Company during a five (5) year period
ending on the determination date (as such term is defined above) shall be
disregarded, or

 

 
(b)
this Plan is part of a required aggregation group (as such term is defined
below) and the required aggregation group is top-heavy;

 
provided, however, that this Plan shall not be considered a Top-Heavy Plan with
respect to any Plan Year in which this Plan is part of a required or permissive
aggregation group (as such terms are defined below) which is not top-heavy. For
purposes of this Article XI, the term “Key Employee” shall include for any Plan
Year any Employee or former Employee who at any time during that Plan Year or
any of the four (4) preceding Plan Years is:
 

 
(c)
an officer of a Company whose Section 415 Compensation from the Companies is
greater than fifty percent (50%) of the maximum dollar limitation under Section
415(b)(1)(A) of the Code in effect for the calendar year in which the
determination date (as such term is defined above) falls,

 

 
(d)
one (1) of the ten (10) Employees owning (or considered as owning within the
meaning of Section 318 of the Code) the largest interest in a Company whose
ownership interest in that Company is at least one-half of one percent (0.5%)
and whose Section 415 Compensation from the Companies is equal to or greater
than the maximum dollar limitation under Section 415(c)(1)(A) of the Code in
effect for the calendar year in which the determination date (as such term is
defined above) falls; provided, however, that if two (2) Employees have the same
interest in a Company, the Employee whose annual Section 415 Compensation from
the Companies is greater shall be treated as having a larger interest in the
Company,

 

 
(e)
a five percent (5%) owner (determined without regard to Sections 414(b),(c) and
(n) of the Code) of a Company,

 

 
(f)
a one percent (1%) owner (determined without regard to Sections 414(b),(c) and
(n) of the Code) of a Company whose Section 415 Compensation from the Companies
is in excess of one hundred and fifty thousand dollars ($150,000);

 

39

--------------------------------------------------------------------------------



provided, however, that the Beneficiary of any deceased Employee or of any
deceased former Employee who was included as a Key Employee by reason of this
Section 11.2 shall also be included as a Key Employee; provided, further, that
an individual shall only be included as a Key Employee to the extent required by
Section 416(i) of the Code. For purposes of this Article XI, “Non-Key Employee”
is any Employee or former Employee who is not a Key Employee. For purposes of
determining who is a key employee, Section 415 Compensation shall include
amounts deferred or redirected by an Employee pursuant to Sections 401(k) and
125 of the Code. For purposes of this Section 11.2, the term “required
aggregation group” shall include:
 

 
(g)
all qualified retirement plans maintained by a Company in which a Key Employee
(as such term is defined above) is a participant; provided, however, that the
term “required aggregation group” shall also include all qualified retirement
plans previously maintained by a Company but terminated within the five (5) year
period ending on the determination date (as such term is defined above) in which
a key employee (as such term is defined above) was a participant; and

 

 
(h)
any other qualified retirement plans maintained by a Company which enable any
qualified retirement plan described in Subsection (g) above to meet the
requirements of Section 401(a)(4) or of Section 410 of the Code.

 
For purposes of this Section 11.2, the term “permissive aggregation group” shall
include all qualified retirement plans that are part of a required aggregation
group (as such term is defined above) and any other qualified retirement plans
maintained by a Company if such group will continue to meet the requirements of
Section 401(a)(4) and of Section 410 of the Code.
 
Section 11.3. Accrued Benefits. For purposes of this Article XI, Accrued
Benefits with respect to any Plan Year shall be determined as of the
determination date (as such term is defined in Section 11.2) for that Plan Year
based on the Company Contributions Account balances as of the most recent
Valuation Date within a consecutive twelve (12) month period ending on such
determination date; provided, however, that such Company Contributions Account
balances shall be adjusted to the extent required by Section 416 of the Code to
increase the Company Contributions Accounts balances by the amount of any
Company Contributions made and allocated after the Valuation Date but on or
before such determination date and by any distributions made to Participants
prior to the Valuation Date during any of the five (5) consecutive Plan Years
immediately preceding the Plan Year for which the determination as to whether
this Plan is a Top-Heavy Plan is being made (including distributions from a
terminated plan which if not terminated would have been part of a required
aggregation group (as such term is defined in Section 11.7)) and to reduce the
Company Contributions Account balances by any rollovers or plan to plan
transfers made to this Plan before the Valuation Date which are initiated by a
Participant from any qualified retirement plan maintained by an unrelated
employer and by any deductible employee contributions.

40

--------------------------------------------------------------------------------


Section 11.4. Vesting Provisions. Notwithstanding the provisions of Section 6.3,
with respect to any Plan Year in which this Plan is determined to be a Top-Heavy
Plan, a Participant’s Accrued Benefit which is derived from Company
Contributions shall vest in accordance with the following vesting schedule if it
would result in a larger vested percentage than the percentage determined under
Section 6.3:



 
Period of Service
Vested Percentage
   
Less than two (2) years
0
   
Two (2) years or more but less than three (3) years
20%
   
Three (3) years or more but less than four (4) years
40%
   
Four (4) years or more but less than five (5) years
60%
   
Five (5) years or more but less than six (6) years
80%
   
Six (6) years or more
100%
 



provided, however, that if this Plan becomes a Top-Heavy Plan and subsequently
ceases to be such:
 

 
(a)
the vesting schedule shown above shall continue to apply but only with respect
to Participants whose Period of Service is as least three (3) years as of the
Anniversary Date of the final Top-Heavy Plan Year,

 

 
(b)
the vesting schedule shown above shall continue to apply but only with respect
to the Accrued Benefits of all other Participants as of the Anniversary Date of
the final Top-Heavy Plan Year, and

 

 
(c)
the vesting schedule in Section 6.3 shall apply to any additional Accrued
Benefits of the Participants described in Subsection (b) above which accrue
after the Anniversary Date of the final Top-Heavy Plan Year.

 
Section 11.5. Minimum Contribution. Notwithstanding the provisions of Section
4.2, with respect to any Plan Year in which this Plan is a Top-Heavy Plan, the
Company contributions for such Plan Year shall be allocated in the following
order of priority:
 

41

--------------------------------------------------------------------------------




 
(a)
first, among the Company Contributions Accounts of all eligible Participants who
had not separated from service with the Companies as of the Anniversary Date of
that Plan Year regardless of the number of Hours of Service completed by each
such Participant during that Plan Year according to the ratio that each
Participant’s Compensation for that Plan Year bears to the total Compensation of
all eligible Participants; provided, however, that the portion of the Company
contributions to be allocated pursuant to this Subsection (a) shall not exceed
three percent (3%) of the total Compensation of all eligible Participants for
that Plan Year;

 

 
(b)
next, the remaining portion, if any, of the Company contributions for such Plan
Year shall be allocated in accordance with Section 4.2;

 
provided, however, that if a Participant also participates in a top-heavy
defined benefit plan, he shall receive the minimum benefit for such Plan Year
under the defined benefit plan.
 
Section 11.6. Code Section 415 Limitations. With respect to any Plan Year
beginning before January 1, 2000, in which this Plan is a Top-Heavy Plan,
Section 4.3 shall be read by substituting the number one (1.00) for the number
one and twenty-five one hundredths (1.25) wherever it appears therein; provided,
however, that such substitution shall not have the effect of reducing a
Participant’s Accrued Benefit under any qualified defined benefit plan
maintained by a Company prior to the first (1st) calendar day of the Plan Year
in which this Article XI initially becomes applicable.
 

42

--------------------------------------------------------------------------------



This Plan has been adopted on this 13th day of April, 2001, but is to be
effective as of January 1, 1997.
 

     
UNION COMMUNITY BANCORP
               
By:
/s/ Joseph E. Timmons
               
Its:
President
Attest:
                 
By:
/s/ Denise E. Swearingen
               
Its:
Secretary
                     
UNION FEDERAL SAVINGS & LOAN ASSOCIATION
               
By:
/s/ Joseph E. Timmons
               
Its:
President
Attest:
               
By:
/s/ Denise E. Swearingen
               
Its:
Secretary-Treasurer
                     
HOME FEDERAL SAVINGS BANK
               
By:
/s/ David L. Fisher
               
Its:
Vice President and Senior Trust Officer
 
Attest:
               
By:
/s/ Linda K. Scheedt
               
Its:
Assistant Secretary
     




43

--------------------------------------------------------------------------------



FIRST AMENDMENT TO THE
UNION COMMUNITY BANCORP
EMPLOYEE STOCK OWNERSHIP PLAN AND
TRUST AGREEMENT
(EFFECTIVE JANUARY 1, 1997)






Pursuant to rights reserved under Section 9.1 of the Union Community Bancorp
Employee Stock Ownership Plan, effective as of January 1, 1997, (the “Plan”),
Union Federal Savings & Loan Association (the “Bank”) amends the Plan, effective
January 1, 1999, as follows:


1. The following sentence is added to the end of Section 6.14(a) of the Plan as
follows:


An eligible rollover distribution does not include any hardship withdrawals, as
defined in Section 401(k)(2)(B)(i)(IV) of the Code, which are attributable to
the distributee’s elective contributions under Treas. Reg. section
1.401(k)-1(d)(2)(ii).
 





 
2.
The following sentence is added to the end of Section 1.36 of the Plan as
follows:





For Plan Years beginning on and after January 1, 2001, Section 415 Compensation
shall include elective amounts that are not includible in the gross income of
the Participant by reason of Section 132(f)(4) of the Code.






This First Amendment has been executed this 6th day of September, 2001.







 
UNION FEDERAL SAVINGS & LOAN ASSOCIATION
             
By:
/s/ Joseph E. Timmons
 
Its:
President






1

--------------------------------------------------------------------------------



SECOND AMENDMENT TO THE
UNION COMMUNITY BANCORP
EMPLOYEE STOCK OWNERSHIP PLAN AND
TRUST AGREEMENT
(EFFECTIVE JANUARY 1, 1997)




Pursuant to rights reserved under Section 9.1 of the Union Community Bancorp
Employee Stock Ownership Plan, effective as of January 1, 1997, (the “Plan”),
Union Federal Savings & Loan Association (the “Bank”) amends Section 2.1 of the
Plan, effective January 1, 2002, to provide, in its entirety, as follows:


Section 2.1. Eligibility. Each Employee in the employ of a Company shall become
eligible to participate in this Plan on the date on which he completes one (1)
Year of Service or, if later, on the date on which he attains age twenty-one
(21); provided, however, that notwithstanding anything contained herein to the
contrary, any Employee who participated in the Montgomery Financial Corporation
Employee Stock Ownership Plan shall not be eligible to participate in the Plan
any earlier than January 1, 2004.




This Second Amendment has been executed this 14th day of November, 2001.









 
UNION FEDERAL SAVINGS & LOAN ASSOCIATION
             
By:
/s/ Joseph E. Timmons
   
Joseph E. Timmons
 
Its:
President






1

--------------------------------------------------------------------------------



EGTRRA PLAN AMENDMENTS:
 
AMENDMENT OF THE PLAN FOR EGTRRA
 
Pursuant to the rights reserved under Section 9.1 of the Union Community Bancorp
Employee Stock Ownership Plan and Trust Agreement, as amended and restated as of
January 1, 1997 (the “Plan”), Union Federal Savings & Loan Association (the
“Company”) amends the Plan to add the following pursuant to the Economic Growth
and Tax Relief Reconciliation Act of 2001 (EGTRRA).
 
PREAMBLE
 
1. Adoption and effective date of amendment. This amendment of the plan is
adopted to reflect certain provisions of EGTRRA. This amendment is intended as
good faith compliance with the requirements of EGTRRA and is to be construed in
accordance with EGTRRA and guidance issued thereunder. Except as otherwise
provided, this amendment shall be effective as of the first day of the first
plan year beginning after December 31, 2001.
 
2. Supersession of inconsistent provisions. This amendment shall supersede the
provisions of the plan to the extent those provisions are inconsistent with the
provisions of this amendment.
 
SECTION 1. PLAN LOANS FOR OWNER-EMPLOYEES AND SHAREHOLDER EMPLOYEES
 
Effective for plan loans made after December 31, 2001, plan provisions
prohibiting loans to any owner-employee or shareholder-employee shall cease to
apply.
 
 
SECTION 2. LIMITATIONS ON CONTRIBUTIONS (generally required unless §415(c)
limits are incorporated by reference)
 
1. Effective date. This section shall be effective for limitation years
beginning after December 31, 2001.
 
2. Maximum annual addition. Except to the extent permitted under Section 14 of
this amendment that provides for catch-up contributions under EGTRRA §631 and
section 414(v) of the Code, if applicable, the annual addition that may be
contributed or allocated to a participant's account under the plan for any
limitation year shall not exceed the lesser of:
 
 
(a) $40,000, as adjusted for increases in the cost-of-living under section
415(d) of the Code, or
 
 
(b) 100 percent of the participant's compensation, within the meaning of section
415(c)(3) of the Code, for the limitation year.
 

1

--------------------------------------------------------------------------------



The compensation limit referred to in (b) shall not apply to any contribution
for medical benefits after separation from service (within the meaning of
section 401(h) or section 419A(f)(2) of the Code) which is otherwise treated as
an annual addition.
 
 
SECTION 3. MODIFICATION OF TOP-HEAVY RULES (not required if plan meets safe
harbor requirements of § 401(K)(12) and/or § 401(m)(11); if plan falls under
safe harbors, then see plan amendments in Plan Amendments for Section 401(k)
plans)
 
1. Effective date. This section shall apply for purposes of determining whether
the plan is a top-heavy plan under section 416(g) of the Code for plan years
beginning after December 31, 2001, and whether the plan satisfies the minimum
benefits requirements of section 416(c) of the Code for such years. This section
amends the top-heavy provisions of the plan.
 
 
2. Determination of top-heavy status.
 
2.1 Key employee. Key employee means any employee or former employee (including
any deceased employee) who at any time during the plan year that includes the
determination date was an officer of the employer having annual compensation
greater than $130,000 (as adjusted under section 416(i)(1) of the Code for plan
years beginning after December 31, 2002), a 5-percent owner of the employer, or
a 1-percent owner of the employer having annual compensation of more than
$150,000. For this purpose, annual compensation means compensation within the
meaning of section 415(c)(3) of the Code. The determination of who is a key
employee will be made in accordance with section 416(i)(1) of the Code and the
applicable regulations and other guidance of general applicability issued
thereunder.
 
2.2 Determination of present values and amounts. This section 2.2 shall apply
for purposes of determining the present values of accrued benefits and the
amounts of account balances of employees as of the determination date.
 
2.2.1 Distributions during year ending on the determination date. The present
values of accrued benefits and the amounts of account balances of an employee as
of the determination date shall be increased by the distributions made with
respect to the employee under the plan and any plan aggregated with the plan
under section 416(g)(2) of the Code during the 1-year period ending on the
determination date. The preceding sentence shall also apply to distributions
under a terminated plan which, had it not been terminated, would have been
aggregated with the plan under section 416(g)(2)(A)(i) of the Code. In the case
of a distribution made for a reason other than separation from service, death,
or disability, this provision shall be applied by substituting 5-year period for
1-year period.
 
2.2.2 Employees not performing services during year ending on the determination
date. The accrued benefits and accounts of any individual who has not performed
services for the employer during the 1-year period ending on the determination
date shall not be taken into account.
 

2

--------------------------------------------------------------------------------



3. Minimum benefits.
 
3.1 Matching contributions. Employer matching contributions shall be taken into
account for purposes of satisfying the minimum contribution requirements of
section 416(c)(2) of the Code and the plan. The preceding sentence shall apply
with respect to matching contributions under the plan or, if the plan provides
that the minimum contribution requirement shall be met in another plan, such
other plan. Employer matching contributions that are used to satisfy the minimum
contribution requirements shall be treated as matching contributions for
purposes of the actual contribution percentage test and other requirements of
section 401(m) of the Code.
 
3.2 Contributions under other plans. The employer may provide in the adoption
agreement that the minimum benefit requirement shall be met in another plan
(including another plan that consists solely of a cash or deferred arrangement
which meets the requirements of section 401(k)(12) of the Code and matching
contributions with respect to which the requirements of section 401(m)(11) of
the Code are met).
 
Minimum Benefits for Employees Also Covered Under Another Plan:
 
Describe below the extent, if any, to which the top-heavy minimum benefit
requirement of section 416(c) of the Code and the section of the plan providing
for that requirement shall be met in another plan. Include the name of the other
plan, the minimum benefit that will be provided under such other plan, and the
employees who will receive the minimum benefit under such other plan:
 


 

3

--------------------------------------------------------------------------------



SECTION 7, ROLLOVERS FROM OTHER PLANS, SHALL BE EFFECTIVE: January 1, 2002.
 
SECTION 8. REPEAL OF MULTIPLE USE TEST
 
The multiple use test described in Treasury Regulation section 1.401(m)-2 and
the plan shall not apply for plan years beginning after December 31, 2001.
 
 
SECTION 9. INCREASE IN COMPENSATION LIMIT (generally recommended)
 

4

--------------------------------------------------------------------------------



The annual compensation of each participant taken into account in determining
allocations for any plan year beginning after December 31, 2001, shall not
exceed $200,000, as adjusted for cost-of-living increases in accordance with
section 401(a)(17)(B) of the Code. Annual compensation means compensation during
the plan year or such other consecutive 12-month period over which compensation
is otherwise determined under the plan (the determination period). The
cost-of-living adjustment in effect for a calendar year applies to annual
compensation for the determination period that begins with or within such
calendar year.
 
 
SECTION 10. ROLLOVERS DISREGARDED IN INVOLUNTARY CASH-OUTS
 
1. Applicability and effective date. This section shall apply if elected by the
employer in the adoption agreement and shall be effective as specified in the
adoption agreement.
 
2. Rollovers disregarded in determining value of account balance for involuntary
distributions. If elected by the employer in the adoption agreement, for
purposes of section of the plan providing for the involuntary distribution of
vested accrued benefits of $5,000 or less, the value of a participant's
nonforfeitable account balance shall be determined without regard to that
portion of the account balance that is attributable to rollover contributions
(and earnings allocable thereto) within the meaning of sections 402(c),
403(a)(4), 403(b)(8), 408(d)(3)(A)(ii), and 457(e)(16) of the Code. If the value
of the participant's nonforfeitable account balance as so determined is $5,000
or less, the plan shall immediately distribute the participant's entire
nonforfeitable account balance.
 
Treatment of Rollovers in Application of Involuntary Cash-out Provisions:
 
The employer: (choose one)
 
x  elects
 
¨  does not elect
 
to exclude rollover contributions in determining the value of the participant's
nonforfeitable account balance for purposes of the plan's involuntary cash-out
rules.
 
If the employer has elected to exclude rollover contributions, the election
shall apply with respect to distributions made after:
 
x  December 31, 2001
 
with respect to participants who separated from service after:
 
¨  ________________ (may be earlier than December 31, 2001)

5

--------------------------------------------------------------------------------



 
EGTRRA PLAN AMENDMENTS FOR SECTION 401(k) PLANS
 
 
SECTION 11. ELECTIVE DEFERRALS -- CONTRIBUTION LIMITATION (required to permit
the higher amount of elective deferrals if it does not incorporate §402(g) limit
by reference)
 
No participant shall be permitted to have elective deferrals made under this
plan, or any other qualified plan maintained by the employer during any taxable
year, in excess of the dollar limitation contained in section 402(g) of the Code
in effect for such taxable year, except to the extent permitted under the
section that provides for catch-up contributions under EGTRRA §631 and section
414(v) of the Code, if applicable.
 
 
SECTION 12. MAXIMUM SALARY REDUCTION CONTRIBUTIONS (for SIMPLE §401(k) plans
only)
 
Except to the extent permitted under section 14 of this amendment that provides
for catch-up contributions under EGTRRA §631 and section 414(v) of the Code, if
applicable, the maximum salary reduction contribution that can be made to this
plan is the amount determined under section 408(p)(2)(A)(ii) of the Code for the
calendar year.
 
 
SECTION 13. MODIFICATION OF TOP-HEAVY RULES (only for plans that consist solely
of a cash or deferred arrangement that meet the requirements of §401(k)(12) and
matching contributions with respect to which the requirements of §401(m)(11) are
met)
 
The top-heavy requirements of section 416 of the Code and the plan shall not
apply in any year beginning after December 31, 2001, in which the plan consists
solely of a cash or deferred arrangement which meets the requirements of section
401(k)(12) of the Code and matching contributions with respect to which the
requirements of section 401(m)(11) of the Code are met.
 

6

--------------------------------------------------------------------------------



SECTION 15. SUSPENSION PERIOD FOLLOWING HARDSHIP DISTRIBUTION (required for
§401(k)(12) and/or §401(m)(11) plans; optional for all other §401K) plans that
use the safe harbor standards for hardship distributions or elective
contributions)
 
A participant who receives a distribution of elective deferrals after December
31, 2001, on account of hardship shall be prohibited from making elective
deferrals and employee contributions under this and all other plans of the
employer for 6 months after receipt of the distribution. A participant who
receives a distribution of elective deferrals in calendar year 2001 on account
of hardship shall be prohibited from making elective deferrals and employee
contributions under this and all other plans of the employer for the period
specified by the employer in the adoption agreement.
 
Suspension Period for Hardship Distributions: (Choose one.)
 
¨ A participant who receives a distribution of elective deferrals in calendar
year 2001 on account of hardship shall be prohibited from making elective
deferrals and employee contributions under this and all other plans of the
employer for 6 months after receipt of the distribution or until January 1,
2002, if later.
 
x A participant who receives a distribution of elective deferrals in calendar
year 2001 on account of hardship shall be prohibited from making elective
deferrals and employee contributions under this and all other plans of the
employer for the period specified in the provisions of the plan relating to
suspension of elective deferrals that were in effect prior to this amendment.
 
SECTION 16. DISTRIBUTION UPON SEVERANCE FROM EMPLOYMENT
 
1. Effective date. If elected by the employer in the adoption agreement, this
section shall apply for distributions and severances from employment occurring
after the dates specified in the adoption agreement.
 
2. New distributable event. A participant's elective deferrals, qualified
nonelective contributions, qualified matching contributions, and earnings
attributable to these contributions shall be distributed on account of the
participant's severance from employment. However, such a distribution shall be
subject to the other provisions of the plan regarding distributions, other than
provisions that require a separation from service before such amounts may be
distributed.
 

7

--------------------------------------------------------------------------------



Section 16, Distribution Upon Severance from Employment, shall apply for
distributions after:
 
x December 31, 2001 (or later date ____________),
 
(Choose one.)
 
¨ regardless of when the severance from employment occurred.
 
¨ for severances from employment occurring after _____________,
 
This Amendment has been executed this 23rd day of December, 2002.
 

 
 
UNION FEDERAL SAVINGS & LOAN ASSOCIATION
 
   
 
By:
 
 
/s/ Joseph E. Timmons
 
   
 
Its:
 
 
President
 






8

--------------------------------------------------------------------------------





FOURTH AMENDMENT TO THE
UNION COMMUNITY BANCORP
EMPLOYEE STOCK OWNERSHIP PLAN AND
TRUST AGREEMENT
(EFFECTIVE JANUARY 1, 1997)
 
Pursuant to rights reserved under Section 9.1 of the Union Community Bancorp
Employee Stock Ownership Plan, effective as of January 1, 1997, (the “Plan”),
Union Federal Savings & Loan Association (the “Bank”) amends the Plan to add a
new Article XII, effective January 1, 2003, to provide, in its entirety, as
follows:
 
ARTICLE XII
MINIMUM DISTRIBUTION REQUIREMENTS
 
Section 12.1. General Rules.
 

 
(a)
Effective Date. The provisions of this Article will apply for purposes of
determining required minimum distributions for calendar years beginning with the
2003 calendar year.

 

 
(b)
Precedence. The requirements of this Article will take precedence over any
inconsistent provisions of the Plan.

 

 
(c)
Requirements of Treasury Regulations Incorporated. All distributions required
under this Article will be determined and made in accordance with the Treasury
regulations under Section 401(a)(9) of the Code.

 

 
(d)
TEFRA Section 242(b)(2) Elections. Notwithstanding the other provisions of this
Article, distributions may be made under a designation made before January 1,
1984, in accordance with Section 242(b)(2) of the Tax Equity and Fiscal
Responsibility Act (TEFRA) and the provisions of the Plan that relate to Section
242(b)(2) of TEFRA.

 
Section 12.2. Time and Manner of Distribution.
 

 
(a)
Required Beginning Date. The Participant’s entire nonforfeitable interest will
be distributed, or begin to be distributed, to the Participant no later than the
Participant’s required beginning date.

 

 
(b)
Death of Participant Before Distributions Begin. If the Participant dies before
distributions begin, the Participant’s entire nonforfeitable interest will be
distributed, or begin to be distributed, no later than as follows:

 

1

--------------------------------------------------------------------------------




 
(i)
If the Participant’s surviving spouse is the Participant’s sole designated
Beneficiary, then distributions to the surviving spouse will begin by December
31 of the calendar year immediately following the calendar year in which the
Participant died, or by December 31 of the calendar year in which the
Participant would have attained age 70 1/2 , if later.

 

 
(ii)
If the Participant’s surviving spouse is not the Participant’s sole designated
Beneficiary, then distributions to the designated Beneficiary will begin by
December 31 of the calendar year immediately following the calendar year in
which the Participant died.

 

 
(iii)
If there is no designated Beneficiary as of September 30 of the year following
the year of the Participant’s death, the Participant’s entire nonforfeitable
interest will be distributed by December 31 of the calendar year containing the
fifth anniversary of the Participant’s death.

 

 
(iv)
If the Participant’s surviving spouse is the Participant’s sole designated
Beneficiary and the surviving spouse dies after the Participant but before
distributions to the surviving spouse begin, this Section 12.2(b), other than
Subsection 12.2(b)(i), will apply as if the surviving spouse were the
Participant.

 
For purposes of this Section 12.2(b) and Section 12.4, unless Subsection
12.2(b)(iv) applies, distributions are considered to begin on the Participant’s
required beginning date. If Subsection 12.2(b)(iv) applies, distributions are
considered to begin on the date distributions are required to begin to the
surviving spouse under Subsection 12.2(b)(i). If distributions under an annuity
purchased from an insurance company irrevocably commence to the Participant
before the Participant’s required beginning date (or to the Participant’s
surviving spouse before the date distributions are required to begin to the
surviving spouse under Subsection 12.2(b)(i)), the date distributions are
considered to begin is the date distributions actually commence.
 

 
(c)
Forms of Distribution. Unless the Participant’s interest is distributed in the
form of an annuity purchased from an insurance company or in a single sum on or
before the required beginning date, as of the first distribution calendar year
distributions will be made in accordance with Sections 12.3 and 12.4 of this
Article. If the Participant’s interest is distributed in the form of an annuity
purchased from an insurance company, distributions thereunder will be made in
accordance with the requirements of Section 401(a)(9) of the Code and the
Treasury regulations.

 
Section 12.3. Required Minimum Distributions During Participant’s Lifetime.
 

 
(a)
Amount of Required Minimum Distribution For Each Distribution Calendar Year.
During the Participant’s lifetime, the minimum amount that will be distributed
for each distribution calendar year is the lesser of:

 

2

--------------------------------------------------------------------------------




 
(i)
the quotient obtained by dividing the Participant’s Company Contributions
Account balance by the distribution period in the Uniform Lifetime Table set
forth in Section 1.401(a)(9)-9 of the Treasury regulations, using the
Participant’s age as of the Participant’s birthday in the distribution calendar
year; or

 

 
(ii)
if the Participant’s sole designated Beneficiary for the distribution calendar
year is the Participant’s spouse, the quotient obtained by dividing the
Participant’s Company Contributions Account balance by the number in the Joint
and Last Survivor Table set forth in Section 1.401(a)(9)-9 of the Treasury
regulations, using the Participant’s and spouse’s attained ages as of the
Participant’s and spouse’s birthdays in the distribution calendar year;
provided, however, that under no circumstances shall the distribution exceed the
nonforfeitable portion of the Participant’s Company Contributions Account
balance.

 

 
(b)
Lifetime Required Minimum Distributions Continue Through Year of Participant’s
Death. Required minimum distributions will be determined under this Section 12.3
beginning with the first distribution calendar year and up to and including the
distribution calendar year that includes the Participant’s date of death.

 
Section 12.4. Required Minimum Distributions After Participant’s Death.
 

 
(a)
Death On or After Date Distributions Begin.

 

 
(i)
Participant Survived by Designated Beneficiary. If the Participant dies on or
after the date distributions begin and there is a designated Beneficiary, the
minimum amount that will be distributed for each distribution calendar year
after the year of the Participant’s death is the quotient obtained by dividing
the Participant’s Company Contributions Account balance by the longer of the
remaining life expectancy of the Participant or the remaining life expectancy of
the Participant’s designated Beneficiary, determined as follows:

 

 
(1)
The Participant’s remaining life expectancy is calculated using the age of the
Participant in the year of death, reduced by one for each subsequent year.

 

 
(2)
If the Participant’s surviving spouse is the Participant’s sole designated
Beneficiary, the remaining life expectancy of the surviving spouse is calculated
for each distribution calendar year after the year of the Participant’s death
using the surviving spouse’s age as of the spouse’s birthday in that year. For
distribution calendar years after the year of the surviving spouse’s death, the
remaining life expectancy of the surviving spouse is calculated using the age of
the surviving spouse as of the spouse’s

 

3

--------------------------------------------------------------------------------



birthday in the calendar year of the spouse’s death, reduced by one for each
subsequent calendar year.
 

 
(3)
If the Participant’s surviving spouse is not the Participant’s sole designated
Beneficiary, the designated Beneficiary’s remaining life expectancy is
calculated using the age of the Beneficiary in the year following the year of
the Participant’s death, reduced by one for each subsequent year.

 

 
(ii)
No Designated Beneficiary. If the Participant dies on or after the date
distributions begin and there is no designated Beneficiary as of September 30 of
the year after the year of the Participant’s death, the minimum amount that will
be distributed for each distribution calendar year after the year of the
Participant’s death is the quotient obtained by dividing the Participant’s
Company Contributions Account balance by the Participant’s remaining life
expectancy calculated using the age of the Participant in the year of death,
reduced by one for each subsequent year.

 

 
(b)
Death Before Date Distributions Begin.

 

 
(i)
Participant Survived by Designated Beneficiary. If the Participant dies before
the date distributions begin and there is a designated Beneficiary, the minimum
amount that will be distributed for each distribution calendar year after the
year of the Participant’s death is the quotient obtained by dividing the
Participant’s balance credited to his Company Contributions Account by the
remaining life expectancy of the Participant’s designated Beneficiary,
determined as provided in Section 12.4(a).

 

 
(ii)
No Designated Beneficiary. If the Participant dies before the date distributions
begin and there is no designated Beneficiary as of September 30 of the year
following the year of the Participant’s death, distribution of the Participant’s
entire nonforfeitable interest will be completed by December 31 of the calendar
year containing the fifth anniversary of the Participant’s death.

 

 
(iii)
Death of Surviving Spouse Before Distributions to Surviving Spouse Are Required
to Begin. If the Participant dies before the date distributions begin, the
Participant’s surviving spouse is the Participant’s sole designated Beneficiary,
and the surviving spouse dies before distributions are required to begin to the
surviving spouse under Subsection 12.2(b)(i), this Section 12.4(b) will apply as
if the surviving spouse were the Participant.

 
Section 12.5. Election to Apply 5-Year Rule to Distributions to Designated
Beneficiaries. If the Participant dies before distributions begin and there is a
designated Beneficiary and notwithstanding anything contained in this Article to
the contrary, distribution to the designated Beneficiary is not required to
begin by the date specified in Section 12.2(b) of

4

--------------------------------------------------------------------------------



Article XII of the Plan, but the Participant’s entire nonforfeitable interest
will be distributed to the designated Beneficiary by December 31 of the calendar
year containing the fifth anniversary of the Participant’s death. If the
Participant’s surviving spouse is the Participant’s sole designated Beneficiary
and the surviving spouse dies after the Participant but before distributions to
either the Participant or the surviving spouse begin, this election will apply
as if the surviving spouse were the Participant. This election will apply to all
distributions.
 
Section 12.6. Definitions.
 

 
(a)
Designated Beneficiary. The individual who is designated as the Beneficiary
under Section 6.6 of the Plan and is the designated Beneficiary under Section
401(a)(9) of the Code and Section 1.401(a)(9)-1, Q&A-4, of the Treasury
regulations.

 

 
(b)
Distribution calendar year. A calendar year for which a minimum distribution is
required. For distributions beginning before the Participant’s death, the first
distribution calendar year is the calendar year immediately preceding the
calendar year which contains the Participant’s required beginning date. For
distributions beginning after the Participant’s death, the first distribution
calendar year is the calendar year in which distributions are required to begin
under Section 12.2(b). The required minimum distribution for the Participant’s
first distribution calendar year will be made on or before the Participant’s
required beginning date. The required minimum distribution for other
distribution calendar years, including the required minimum distribution for the
distribution calendar year in which the Participant’s required beginning date
occurs, will be made on or before December 31 of that distribution calendar
year.

 

 
(c)
Life expectancy. Life expectancy as computed by use of the Single Life Table in
Section 1.401(a)(9)-9 of the Treasury regulations.

 

 
(d)
Participant’s Company Contributions Account balance. The balance credited to the
Participant’s Company Contributions Account as of the last Valuation Date in the
calendar year immediately preceding the distribution calendar year (valuation
calendar year) increased by the amount of any contributions made and allocated
or forfeitures allocated to the balance of that Participant’s Company
Contributions Account as of dates in the valuation calendar year after the
Valuation Date and decreased by distributions made in the valuation calendar
year after the Valuation Date. The Company Contributions Account balance for the
valuation calendar year includes any amounts rolled over or transferred to the
Plan either in the valuation calendar year or in the distribution calendar year
if distributed or transferred in the valuation calendar year.

 

 
(e)
Required beginning date. The date specified in Section 6.9 of the Plan.

 

5

--------------------------------------------------------------------------------





 
This Fourth Amendment has been executed this 24th day of November, 2003.
 

 
UNION FEDERAL SAVINGS &
LOAN ASSOCIATION
                   
By:
/s/ Joseph E. Timmons
             
Its:
President






6

--------------------------------------------------------------------------------



FIFTH AMENDMENT TO THE
UNION COMMUNITY BANCORP
EMPLOYEE STOCK OWNERSHIP PLAN AND TRUST AGREEMENT
 
Pursuant to rights reserved under Section 9.1 of the Union Community Bancorp
Employee Stock Ownership Plan and Trust Agreement (as last restated effective
January 1, 1997) (the “Plan”), Union Federal Savings & Loan Association amends
the Plan, effective with respect to distributions of benefits on or after March
28, 2005, as follows.
 
Section 6.10 of the Plan shall be amended by changing the mandatory small
benefit cashout threshold from five thousand dollars ($5,000) to one thousand
dollars ($1,000).
 
This Fifth Amendment has been executed this 20th day of April, 2005.
 
 
 

 
UNION FEDERAL SAVINGS &
LOAN ASSOCIATION
                   
Signature
/s/ Joseph E. Timmons
       
Printed Name
Joseph E. Timmons
       
Title
President







 